 



EXECUTION COPY
 
ULTRA RESOURCES, INC.
 
MASTER NOTE PURCHASE AGREEMENT
 
Dated as of March 6, 2008
Initial Issuance of
$100,000,000 5.45% Senior Notes, Series 2008-A, due March 1, 2015
$200,000,000 5.92% Senior Notes, Series 2008-B, due March 1, 2018
 
Series 2008-A PPN: 90388@ AA9
Series 2008-B PPN: 90388@ AB7

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section       Page  
1. AUTHORIZATION OF NOTES
    1  
1.1 Description of Notes to be Issued
    1  
1.2 Additional Series of Notes
    1  
1.3 Parent Guaranty
    2  
1.4 Floating Interest Rate Provisions for Floating Rate Notes
    2  
1.5 Additional Interest
    3  
 
       
2. SALE AND PURCHASE OF NOTES
    4  
 
       
3. CLOSING
    4  
 
       
4. CONDITIONS TO CLOSING
    4  
4.1 Representations and Warranties
    4  
4.2 Performance; No Default
    4  
4.3 Compliance Certificates
    5  
4.4 Opinions of Counsel
    5  
4.5 Purchase Permitted By Applicable Law, etc.
    5  
4.6 Sale of Other Notes
    5  
4.7 Payment of Special Counsel Fees
    6  
4.8 Private Placement Numbers
    6  
4.9 Changes in Corporate Structure
    6  
4.10 Parent Guaranty
    6  
4.11 Funding Instructions
    6  
4.12 Proceedings and Documents
    6  
 
       
5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    6  
5.1 Organization; Power and Authority
    7  
5.2 Authorization, etc.
    7  
5.3 Disclosure
    7  
5.4 Organization and Ownership of Shares of Subsidiaries
    8  
5.5 Financial Statements; Material Liabilities
    8  
5.6 Compliance with Laws, Other Instruments, etc.
    8  
5.7 Governmental Authorizations, etc.
    9  
5.8 Litigation; Observance of Statutes and Orders
    9  
5.9 Taxes
    9  
5.10 Title to Property; Leases
    9  
5.11 Licenses, Permits, etc.
    10  
5.12 Compliance with ERISA
    10  
5.13 Private Offering by the Company
    11  
5.14 Use of Proceeds; Margin Regulations
    11  
5.15 Existing Indebtedness; Future Liens
    11  
5.16 Foreign Assets Control Regulations, etc.
    12  

i



--------------------------------------------------------------------------------



 



          Section       Page  
5.17 Status under Certain Statutes
    12  
 
       
6. REPRESENTATIONS OF THE PURCHASERS
    12  
6.1 Purchase for Investment
    12  
6.2 Source of Funds
    13  
 
       
7. INFORMATION AS TO THE PARENT AND THE COMPANY
    14  
7.1 Financial and Business Information
    14  
7.2 Officer’s Certificate
    16  
7.3 Electronic Delivery
    17  
7.4 Visitation
    17  
 
       
8. PREPAYMENT OF THE NOTES
    18  
8.1 Required Prepayments
    18  
8.2 Optional Prepayments
    18  
8.3 Mandatory Offer to Prepay Upon Change of Control
    19  
8.4 Allocation of Partial Prepayments
    20  
8.5 Maturity; Surrender, etc.
    20  
8.6 Purchase of Notes
    20  
8.7 Make-Whole Amount
    21  
8.8 LIBOR Breakage Amount
    22  
 
       
9. AFFIRMATIVE COVENANTS
    22  
9.1 Compliance with Law
    23  
9.2 Insurance
    23  
9.3 Maintenance of Properties
    23  
9.4 Payment of Taxes and Claims
    23  
9.5 Corporate Existence, etc.
    24  
9.6 Books and Records
    24  
9.7 Subsidiary Guaranty; Release of Guaranties
    24  
9.8 Pari Passu Ranking
    25    
10. NEGATIVE COVENANTS
    26  
10.1 Consolidated Leverage Ratio
    26  
10.2 Priority Debt
    26  
10.3 Liens
    26  
10.4 Merger, Consolidation, etc.
    27  
10.5 Sale of Assets
    28  
10.6 Transactions with Affiliates
    29  
10.7 Terrorism Sanctions Regulations
    29  
 
       
11. EVENTS OF DEFAULT
    29  
 
       
12. REMEDIES ON DEFAULT, ETC.
    32  
12.1 Acceleration
    32  
12.2 Other Remedies
    32  
12.3 Rescission
    33  

ii



--------------------------------------------------------------------------------



 



          Section       Page  
12.4 No Waivers or Election of Remedies, Expenses, etc.
    33  
 
       
13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
    33  
13.1 Registration of Notes
    33  
13.2 Transfer and Exchange of Notes
    34  
13.3 Replacement of Notes
    34  
 
       
14. PAYMENTS ON NOTES
    35  
14.1 Place of Payment
    35  
14.2 Home Office Payment
    35  
 
       
15. EXPENSES, ETC.
    35  
15.1 Transaction Expenses
    35  
15.2 Survival
    36  
 
       
16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
    36  
 
       
17. AMENDMENT AND WAIVER
    36  
17.1 Requirements
    36  
17.2 Solicitation of Holders of Notes
    37  
17.3 Binding Effect, etc.
    37  
17.4 Notes Held by Company, etc.
    38  
 
       
18. NOTICES
    38  
 
       
19. REPRODUCTION OF DOCUMENTS
    38  
 
       
20. CONFIDENTIAL INFORMATION
    39  
 
       
21. SUBSTITUTION OF PURCHASER
    39  
 
       
22. MISCELLANEOUS
    40  
22.1 Successors and Assigns
    40  
22.2 Payments Due on Non-Business Days
    40  
22.3 Accounting Terms
    40  
22.4 Severability
    40  
22.5 Construction
    41  
22.6 Counterparts
    41  
22.7 Governing Law
    41  
22.8 Jurisdiction and Process; Waiver of Jury Trial
    41  

 iii 

 



--------------------------------------------------------------------------------



 



         
SCHEDULE A
  —   Information Relating to Purchasers [omitted]
SCHEDULE B
  —   Defined Terms
 
       
SCHEDULE 5.3
  —   Disclosure [omitted]
SCHEDULE 5.5
  —   Financial Statements [omitted]
SCHEDULE 5.8
  —   Litigation [omitted]
SCHEDULE 5.15
  —   Existing Indebtedness [omitted]
SCHEDULE 10.3
  —   Liens [omitted]
 
       
EXHIBIT 1.1(a)
  —   Form of Series 2008-A Note [omitted]
EXHIBIT 1.1(b)
  —   Form of Series 2008-B Note [omitted]
EXHIBIT 1.2
  —   Form of Supplement [omitted]
EXHIBIT 1.3
  —   Form of Parent Guaranty
EXHIBIT 4.4(a)
  —   Form of Opinion of Special Counsel for the Company and Special Wyoming
Counsel for the Company [omitted]
EXHIBIT 4.4(b)
  —   Form of Opinion of Special Counsel to the Purchasers [omitted]
EXHIBIT 9.7
  —   Form of Subsidiary Guaranty [omitted]

 iv 

 



--------------------------------------------------------------------------------



 



ULTRA RESOURCES, INC.
363 N Sam Houston Parkway E
Suite 1200
Houston Texas 77060
Phone: 281-876-0120
Fax: 281-876-2831
Initial Issuance of
$100,000,000 5.45% Senior Notes, Series 2008-A, due March 1, 2015
$200,000,000 5.92% Senior Notes, Series 2008-B, due March 1, 2018
Dated as of March 6, 2008
TO EACH OF THE PURCHASERS LISTED IN
          THE ATTACHED SCHEDULE A:
Ladies and Gentlemen:
          ULTRA RESOURCES, INC., a Wyoming corporation (the “Company”), agrees
with you as follows:
1. AUTHORIZATION OF NOTES.
1.1 Description of Notes to be Issued.
          The Company has authorized the issue and sale of $300,000,000
aggregate principal amount of its Senior Notes consisting of (i) $100,000,000
aggregate principal amount of its 5.45% Senior Notes, Series 2008-A, due
March 1, 2015 (the “Series 2008-A Notes”); and (ii) $200,000,000 aggregate
principal amount of its 5.92% Senior Notes, Series 2008-B, due March 1, 2018
(the “Series 2008-B Notes” and, together with the Series 2008-A Notes, the
“Series 2008 Notes”, such term to include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement). The Series 2008 Notes shall
be substantially in the form set out in Exhibits 1.1(a) and 1.1(b), with such
changes therefrom, if any, as may be approved by the Purchasers and the Company.
Certain capitalized terms used in this Agreement are defined in Schedule B;
references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement.
1.2 Additional Series of Notes.
          In addition to the issuance and sale of the Series 2008 Notes, the
Company may from time to time issue and sell one or more additional series of
notes (the “Additional Notes” and together with the Series 2008 Notes, the
“Notes,” such term to include any such Notes issued in substitution therefor
pursuant to Section 13 of this Agreement) pursuant to this Agreement. Each
series of Additional Notes will be issued pursuant to a supplement to this
Agreement

 



--------------------------------------------------------------------------------



 



(a “Supplement”) in substantially the form of Exhibit 1.2, and will be subject
to the following terms and conditions:
     (a) the designation of each series of Additional Notes shall distinguish
such series from the Notes of all other series;
     (b) each series of Additional Notes may consist of different and separate
tranches and may differ as to outstanding principal amounts, maturity dates,
interest rates and premiums or make-whole amounts, if any, and price and terms
of redemption or payment prior to maturity;
     (c) all Notes issued under this Agreement, including pursuant to any
Supplement, shall rank pari passu with each other and shall constitute Senior
Indebtedness;
     (d) each series of Additional Notes shall be dated the date of issue, bear
interest at such rate or rates, mature on such date or dates, be subject to such
mandatory or optional prepayments, if any, on the dates and with the make-whole
amounts, premiums or LIBOR breakage amounts, if any, as are provided in the
Supplement under which such Additional Notes are issued, and shall have such
additional or different conditions precedent to closing and such additional or
different representations and warranties or, subject to Section 1.2(e), other
terms and provisions as shall be specified in such Supplement; and
     (e) except to the extent provided in foregoing clause (d), all of the
provisions of this Agreement shall apply to all Additional Notes.
1.3 Parent Guaranty.
          The payment by the Company of all amounts due with respect to the
Notes and the performance by the Company of its obligations under this Agreement
will be guaranteed by the Parent and UP Energy pursuant to the Parent Guaranty
in substantially the form of the attached Exhibit 1.3, as it hereafter may be
amended or supplemented from time to time (the “Parent Guaranty”).
1.4 Floating Interest Rate Provisions for Floating Rate Notes.
     (a) Adjusted LIBOR Rate. “Adjusted LIBOR Rate” means, for each Interest
Period, the rate per annum equal to LIBOR for such Interest Period plus the
percentage applicable to a series or tranche of floating rate Notes. For
purposes of determining Adjusted LIBOR Rate, the following terms have the
following meanings:
     “LIBOR” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a 3-month period (or such other period
as is specified in the applicable Supplement) that appears on the Bloomberg
Financial Markets Service Page BBAM-1 (or if such page is not available, the
Reuters Screen LIBO Page) as of 11:00 a.m. (London, England time) on the date
two

2



--------------------------------------------------------------------------------



 



Business Days before the commencement of such Interest Period (or three Business
Days before the commencement of the first Interest Period).
     “Reuters Screen LIBO Page” means the display designated as the “LIBO” page
on the Reuters Monitory Money Rates Service (or such other page as may replace
the LIBO page on that service) or such other service as may be nominated by the
British Bankers’ Association as the information vendor for the purpose of
displaying British Bankers’ Association Interest Settlement Rates for U.S.
Dollar deposits.
     (b) Determination of the Adjusted LIBOR Rate. The Adjusted LIBOR Rate shall
be determined by the Company, and notice thereof shall be given to the holders
of the applicable series or tranche of floating rate Notes, within five Business
Days after the beginning of each Interest Period, together with (i) a copy of
the relevant screen used for the determination of LIBOR, (ii) a calculation of
the Adjusted LIBOR Rate for such Interest Period, (iii) the number of days in
such Interest Period, (iv) the date on which interest for such Interest Period
will be paid and (v) the amount of interest to be paid to each holder of Notes
of such series or tranche on such date. If the holders of a majority in
principal amount of the Notes of such series or tranche outstanding do not
concur with such determination by the Company, as evidenced by a single written
notice delivered to the Company within 10 Business Days after receipt by such
holders of the notice delivered by the Company pursuant to the immediately
preceding sentence, the determination of the Adjusted LIBOR Rate shall be made
by such holders of the Notes, and any such determination made in accordance with
the provisions of this Agreement shall be conclusive and binding absent manifest
error.
     (c) Interest Period. “Interest Period” means for any series or tranche of
floating rate Notes and for any period for which interest is to be calculated or
paid, the period commencing on an interest payment date for such series or
tranche of floating rate Notes, or on the date of Closing in the case of the
first such period, and continuing up to, but not including, the next interest
payment date.
1.5 Additional Interest.
          If the Consolidated Leverage Ratio exceeds 3.50 to 1.00 as of any
Quarter End Date, as evidenced by an Officer’s Certificate delivered pursuant to
Section 7.2(a), the interest rate payable on the Notes shall be increased by
0.50% (the “Incremental Interest”) for a period of time determined as follows:
(a) such Incremental Interest shall begin to accrue on the first day of the
fiscal quarter following the fiscal quarter in respect of which such Officer’s
Certificate was delivered, and (b) shall continue to accrue until the Company
has provided an Officer’s Certificate pursuant to Section 7.2(a) demonstrating
that, as of the last day of the fiscal quarter in respect of which such
Certificate is delivered, the Consolidated Leverage Ratio is not more than 3.50
to 1.00, and in the event such Officer’s Certificate is delivered, the
Incremental Interest shall cease to accrue on the last day of the fiscal quarter
in respect of which such Certificate is delivered. For the avoidance of doubt,
if the Consolidated Leverage Ratio exceeds 3.50 to 1.00 as of the last day of a
fiscal quarter, Incremental Interest shall accrue as provided in this

3



--------------------------------------------------------------------------------



 



Section 1.5 regardless of whether an Officer’s Certificate is timely delivered
pursuant to Section 7.2(a).
2. SALE AND PURCHASE OF NOTES.
          Subject to the terms and conditions of this Agreement, the Company
will issue and sell to you and each of the other purchasers named in Schedule A
(the “Other Purchasers”), and you and the Other Purchasers will purchase from
the Company, at the Closing provided for in Section 3, Notes in the principal
amount specified opposite your names in Schedule A at the purchase price of 100%
of the principal amount thereof. Your obligation hereunder and the obligations
of the Other Purchasers are several and not joint obligations and you shall have
no obligation and no liability to any Person for the performance or
non-performance by any Other Purchaser hereunder.
3. CLOSING.
          The sale and purchase of the Series 2008 Notes to be purchased by you
and the Other Purchasers shall occur at the offices of Foley & Lardner LLP, 321
North Clark Street, Suite 2800, Chicago, Illinois 60610-4764, at 9:00 a.m.,
Chicago time, at a closing (the “Closing”) on March 6, 2008 or on such other
Business Day thereafter as may be agreed upon by the Company and you and the
Other Purchasers. At the Closing, the Company will deliver to you the
Series 2008 Notes to be purchased by you in the form of a single Note (or such
greater number of Notes in denominations of at least $500,000 as you may
request) dated the date of such Closing and registered in your name (or in the
name of your nominee), against delivery by you to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer for the account of the Company to account number 192648101 at JP Morgan
Chase Bank, NA, New York, New York, ABA number 021000021. If at the Closing the
Company shall fail to tender such Notes to you as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to your satisfaction, you shall, at your election, be relieved of all
further obligations under this Agreement, without thereby waiving any rights you
may have by reason of such failure or such nonfulfillment.
4. CONDITIONS TO CLOSING.
          Your obligation to purchase and pay for the Notes to be sold to you at
the Closing is subject to the fulfillment to your satisfaction, prior to or at
the Closing, of the following conditions:
4.1 Representations and Warranties.
          The representations and warranties of the Company in this Agreement
shall be correct when made and at the time of the Closing.
4.2 Performance; No Default.
          The Company shall have performed and complied with all agreements and
conditions contained in this Agreement required to be performed or complied with
by it prior to or at the Closing, and, after giving effect to the issue and sale
of the Series 2008 Notes (and the

4



--------------------------------------------------------------------------------



 



application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing. Neither the Company
nor any Subsidiary shall have entered into any transaction since December 31,
2007 that would have been prohibited by Section 10 had such Section applied
since such date.
4.3 Compliance Certificates.
     (a) Officer’s Certificate. The Company shall have delivered to you an
Officer’s Certificate, dated the date of Closing, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
     (b) Secretary’s Certificates. Each of the Parent, UP Energy and the Company
shall have delivered to you a certificate of its Secretary or an Assistant
Secretary, dated the date of Closing, certifying as to the resolutions attached
thereto and other corporate proceedings relating to the authorization, execution
and delivery of the Notes, this Agreement and the Parent Guaranty, as
applicable.
4.4 Opinions of Counsel.
          You shall have received opinions in form and substance satisfactory to
you, dated the date of such Closing (a) from (i) Haynes and Boone, LLP, counsel
for the Company, and (ii) S. Thomas Throne, special Wyoming counsel for the
Company, covering the matters set forth in Exhibit 4.4(a) and covering such
other matters incident to the transactions contemplated hereby as you or your
counsel may reasonably request (and the Company instructs its counsel to deliver
such opinion to you), and (b) from Foley & Lardner LLP, your special counsel in
connection with such transactions, substantially in the form set forth in
Exhibit 4.4(b) and covering such other matters incident to such transactions as
you may reasonably request.
4.5 Purchase Permitted By Applicable Law, etc.
          On the date of the Closing, your purchase of Notes shall (i) be
permitted by the laws and regulations of each jurisdiction to which you are
subject, without recourse to provisions (such as Section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (ii) not
violate any applicable law or regulation (including, without limitation,
Regulation U, T or X of the Board of Governors of the Federal Reserve System)
and (iii) not subject you to any tax, penalty or liability under or pursuant to
any applicable law or regulation, which law or regulation was not in effect on
the date hereof. If requested by you, you shall have received an Officer’s
Certificate certifying as to such matters of fact as you may reasonably specify
to enable you to determine whether such purchase is so permitted.
4.6 Sale of Other Notes.
          Contemporaneously with the Closing, the Company shall sell to the
Other Purchasers and the Other Purchasers shall purchase the Notes to be
purchased by them as specified in Schedule A.

5



--------------------------------------------------------------------------------



 



4.7 Payment of Special Counsel Fees.
          Without limiting the provisions of Section 15.1, the Company shall
have paid on or before the Closing the fees, charges and disbursements of your
special counsel to the extent reflected in a statement of such counsel rendered
to the Company at least two Business Days prior to the Closing.
4.8 Private Placement Numbers.
          Private Placement Numbers issued by Standard & Poor’s CUSIP Service
Bureau (in cooperation with the SVO) shall have been obtained by Foley & Lardner
LLP for the Series 2008 Notes.
4.9 Changes in Corporate Structure.
          The Company shall not have changed its jurisdiction of incorporation
or been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time since the
date of the most recent financial statements referred to in Schedule 5.5.
4.10 Parent Guaranty.
          Each of the Parent and UP Energy shall have executed and delivered the
Parent Guaranty and you shall have received an executed counterpart thereof.
4.11 Funding Instructions.
          At least three Business Days prior to the date of the Closing, you
shall have received written instructions signed by a Responsible Officer on
letterhead of the Company confirming the information specified in Section 3
including (i) the name and address of the transferee bank, (ii) such transferee
bank’s ABA number and (iii) the account name and number into which the purchase
price for the Notes is to be deposited.
4.12 Proceedings and Documents.
          All corporate and other proceedings in connection with the
transactions contemplated by this Agreement and all documents and instruments
incident to such transactions shall be reasonably satisfactory to you and your
special counsel, and you and your special counsel shall have received all such
counterpart originals or certified or other copies of such documents as you or
they may reasonably request.
5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
          The Company represents and warrants to you that:

6



--------------------------------------------------------------------------------



 



5.1 Organization; Power and Authority.
          Each of the Parent, UP Energy and the Company is a corporation or
limited liability company duly organized and validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each of the
Parent, UP Energy and the Company has the corporate or other requisite power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Agreement, and the Notes (in the case of the Company)
and the Parent Guaranty (in the case of the Parent and UP Energy) and to perform
the provisions hereof and thereof.
5.2 Authorization, etc.
          This Agreement and the Notes have been duly authorized by all
necessary corporate action on the part of the Company, and this Agreement
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, fraudulent transfer, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
          The Parent Guaranty has been duly authorized by all necessary
corporate action on the part of the Parent and UP Energy and upon execution and
delivery thereof will constitute the legal, valid and binding obligation of the
Parent and UP Energy, enforceable against the Parent and UP Energy in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, fraudulent
transfer, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
5.3 Disclosure.
          The Company, through its agents, J.P. Morgan Securities Inc.,
Citigroup Global Markets Inc. and Deutsche Bank Securities Inc., has delivered
to you and each Other Purchaser a copy of a Private Placement Memorandum, dated
January 2008 (the “Memorandum”), relating to the transactions contemplated
hereby. This Agreement, the Memorandum, the documents, certificates or other
writings identified in Schedule 5.3 by or on behalf of the Company in connection
with the transactions contemplated hereby, in each case, delivered to the
Purchasers prior to February 7, 2008 and the financial statements listed in
Schedule 5.5 (this Agreement, the Memorandum and such documents, certificates or
other writings and such financial statements being referred to, collectively, as
the “Disclosure Documents”), taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made.

7



--------------------------------------------------------------------------------



 



Except as disclosed in the Disclosure Documents, since December 31, 2007, there
has been no change in the financial condition, operations, business or
properties of the Company or any Subsidiary except changes that individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect.

5.4 Organization and Ownership of Shares of Subsidiaries.
          The Company has no Subsidiaries. All of the issued and outstanding
capital stock of the Company is owned of record and beneficially by UP Energy.
All of the issued and outstanding capital stock of UP Energy is owned of record
and beneficially by the Parent.
5.5 Financial Statements; Material Liabilities.
          The Company has delivered to you and each Other Purchaser a copy of
the financial statements of the Parent and its Subsidiaries listed on
Schedule 5.5. All of said financial statements (including in each case the
related schedules and notes) fairly present in all material respects the
consolidated financial position of the Parent and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of quarterly financial statements, to normal year-end adjustments and the
absence of footnotes). The Parent and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.
5.6 Compliance with Laws, Other Instruments, etc.
          The execution, delivery and performance by the Company of this
Agreement and the Notes will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, or any other Material agreement or instrument to which the Company or
any Subsidiary is bound or by which the Company or any Subsidiary or any of
their respective properties may be bound or affected, (ii) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to the Company or any Subsidiary or (iii) violate any provision of
any statute or other rule or regulation of any Governmental Authority applicable
to the Company or any Subsidiary.
          The execution, delivery and performance by the Parent and UP Energy of
the Parent Guaranty will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Parent or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, or any other Material agreement or instrument to which the Parent or
any Subsidiary is bound or by which the Parent or any Subsidiary or any of their
respective properties may be bound or affected, (ii) conflict with or result in
a breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or

8



--------------------------------------------------------------------------------



 



Governmental Authority applicable to the Parent or any Subsidiary or
(iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Parent or any Subsidiary.
5.7 Governmental Authorizations, etc.
          No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with:
(i) the execution, delivery or performance by the Company of this Agreement or
the Notes; or (ii) the execution, delivery or performance by the Parent and UP
Energy of the Parent Guaranty.
5.8 Litigation; Observance of Statutes and Orders.
     (a) Except as disclosed in Schedule 5.8, there are no actions, suits,
investigations or proceedings pending or, to the knowledge of the Company
threatened against or affecting the Company or any Subsidiary or any property of
the Company or any Subsidiary in any court or before any arbitrator of any kind
or before or by any Governmental Authority that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary is in default under any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including
Environmental Laws and the USA Patriot Act) of any Governmental Authority, which
default or violation, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
5.9 Taxes.
          The Company and its Subsidiaries have filed all income tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (i) the amount of which is not, individually or in the
aggregate, Material or (ii) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Federal income tax
liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended December 31,
1997.
5.10 Title to Property; Leases.
          The Company and its Subsidiaries have good and sufficient title to
their respective Material properties, including all such properties reflected in
the most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement, except for those

9



--------------------------------------------------------------------------------



 



defects in title and Liens that, individually or in the aggregate, would not
have a Material Adverse Effect. All Material leases are valid and subsisting and
are in full force and effect in all material respects.
5.11 Licenses, Permits, etc.
          The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that are Material, without
known conflict with the rights of others, except for those conflicts that,
individually or in the aggregate, would not have a Material Adverse Effect.
5.12 Compliance with ERISA.
     (a) The Company and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that would reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 401(a)(29) or 412 of the Code or section
4068 of ERISA, other than such liabilities or Liens as would not be individually
or in the aggregate Material.
     (b) The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by an amount that, individually, or in the
aggregate for all Plans, is Material. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.
     (c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
     (d) The expected postretirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material.

10



--------------------------------------------------------------------------------



 



     (e) The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of your representation in Section 6.2 as to the
sources of the funds used to pay the purchase price of the Notes to be purchased
by you.
5.13 Private Offering by the Company.
          Neither the Company nor anyone acting on its behalf has offered the
Notes or any similar securities for sale to, or solicited any offer to buy any
of the same from, or otherwise approached or negotiated in respect thereof with,
any person other than you, the Other Purchasers and not more than 38 other
Institutional Investors, each of which has been offered the Notes at a private
sale for investment. Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of Section 5 of the Securities Act or to
the registration requirements of any securities or blue sky laws of any
applicable jurisdiction.
5.14 Use of Proceeds; Margin Regulations.
          Net proceeds from the sale of the Notes will be used to refinance
existing Indebtedness and for general corporate purposes. No part of the
proceeds from the sale of the Notes will be used, directly or indirectly, for
the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any securities,
under such circumstances as to subject you and the Other Purchasers to the
reporting requirements of Regulation U (or a violation of such Regulation) or to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than 20% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 20% of
the value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.
5.15 Existing Indebtedness; Future Liens.
     (a) Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Indebtedness of the Company and its Subsidiaries
as of December 31, 2007 (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any, and guaranty
thereof, if any), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or any
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Company or any Subsidiary that would permit (or that

11



--------------------------------------------------------------------------------



 



with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Indebtedness to become due and payable before its stated maturity or
before its regularly scheduled dates of payment.
     (b) Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including its charter or other organizational document) that limits
the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Company, except as specifically indicated in Schedule 5.15.
5.16 Foreign Assets Control Regulations, etc.
     (a) Neither the sale of the Notes by the Company hereunder nor its use of
the proceeds thereof will violate the Trading with the Enemy Act, as amended, or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
     (b) Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) to the Company’s knowledge, engages in any dealings or transactions with
any such Person. The Company and its Subsidiaries are in compliance, in all
material respects, with the USA Patriot Act.
     (c) No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, assuming in all cases that such Act applies
to the Company.
5.17 Status under Certain Statutes.
          Neither the Company nor any Subsidiary is subject to regulation under
the Investment Company Act of 1940, as amended, the ICC Termination Act, as
amended, or the Federal Power Act, as amended.
6. REPRESENTATIONS OF THE PURCHASERS.
6.1 Purchase for Investment.
          You represent that you are purchasing the Notes for your own account
or for one or more separate accounts maintained by you or for the account of one
or more pension or trust funds and not with a view to the distribution thereof,
provided that the disposition of your or their property shall at all times be
within your or their control. You understand that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.

12



--------------------------------------------------------------------------------



 



6.2 Source of Funds.
          You represent that at least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
you to pay the purchase price of the Notes to be purchased by you hereunder:
     (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with your state of domicile; or
     (b) the Source is a separate account that is maintained solely in
connection with your fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
     (c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of PTE 91-38 (issued July 12,
1991) and, except as you have disclosed to the Company in writing pursuant to
this paragraph (c), no employee benefit plan or group of plans maintained by the
same employer or employee organization beneficially owns more than 10% of all
assets allocated to such pooled separate account or collective investment fund;
or
     (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or

13



--------------------------------------------------------------------------------



 



     (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
     (f) the Source is a governmental plan; or
     (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (g); or
     (h) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.
7. INFORMATION AS TO THE PARENT AND THE COMPANY.
7.1 Financial and Business Information.
          The Company will deliver or cause the Parent to deliver to each holder
of Notes that is an Institutional Investor:
     (a) Quarterly Statements — within 60 days after the end of each quarterly
fiscal period (other than the last quarterly fiscal period) in each fiscal year
of the Parent (or such longer or shorter period as is 15 days after the date the
Parent is required by the SEC to file its Quarterly Report on Form 10-Q (“Form
10-Q”) with the SEC regardless of whether the Parent is subject to the filing
requirements thereof), duplicate copies of,
     (i) a consolidated balance sheet of the Parent and its Subsidiaries as at
the end of such quarter,
     (ii) consolidated statements of income of the Parent and its Subsidiaries
for such quarter and (in the case of the second and third quarters) for the
portion of the fiscal year ending with such quarter, and
     (iii) consolidated statements of cash flows of the Parent and its
Subsidiaries for such quarter or (in the case of the second and third quarters)
for the portion of the fiscal year ending with such quarter,

14



--------------------------------------------------------------------------------



 



setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments and the absence of footnotes, provided that delivery within the time
period specified above of copies of the Parent’s Form 10-Q prepared in
compliance with the requirements therefor and filed with the SEC shall be deemed
to satisfy the requirements of this Section 7.1(a);
     (b) Annual Statements — within 120 days after the end of each fiscal year
of the Parent (or such longer or shorter period as is 15 days after the date the
Parent is required by the SEC to file its Annual Report on Form 10-K (the “Form
10-K”) with the SEC regardless of whether the Parent is subject to the filing
requirements thereof), duplicate copies of
     (i) a consolidated balance sheet of the Parent and its Subsidiaries, as at
the end of such year, and
     (ii) consolidated statements of operations and retained earnings, changes
in shareholders’ equity and cash flows of the Parent and its Subsidiaries for
such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the audit has been
conducted in accordance with the standards of the Public Company Accounting
Oversight Board, and that such audit provides a reasonable basis for such
opinion in the circumstances, provided that the delivery within the time period
specified above of the Parent’s Form 10-K for such fiscal year (together with
the Parent’s annual report to stockholders, if any, prepared pursuant to
Rule 14a-3 under the Exchange Act) prepared in accordance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(b);
     (c) Financial Statements Following Certain Permitted Reorganizations – if
following a Permitted Reorganization, the Company is no longer a Subsidiary of
the Parent, each reference to the Parent in Section 7.1(a) and 7.1(b) shall be
deemed to be a reference to the Company;
     (d) Consolidating Financial Statements — if, as of the date of any
financial statements delivered pursuant to Sections 7.1(a) or 7.1(b), the assets
of the Company and its Restricted Subsidiaries account for less than 90% of the
consolidated total assets of the Parent and its Subsidiaries, concurrently with
the delivery of such financial statements,

15



--------------------------------------------------------------------------------



 



consolidating financial statements for the Company and its Restricted
Subsidiaries for the period and date covered by such financial statements;
     (e) SEC and Other Reports – within fifteen days after filing with the SEC,
one copy of (i) each financial statement, report, notice or proxy statement sent
by the Parent or any Subsidiary to its public securities holders generally and
(ii) each regular or periodic report, each registration statement that shall
have become effective (without exhibits except as expressly requested by such
holder), and each final prospectus and all amendments thereto filed by the
Parent or any Subsidiary with the SEC;
     (f) Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default, a written notice specifying the
nature and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;
     (g) ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer becoming aware, a written notice setting forth the
nature thereof and the action, if any, that the Company or an ERISA Affiliate
proposes to take with respect to the occurrence of any ERISA Event that, alone
or together with any other ERISA Events that have occurred, could reasonably be
expected to result in liability of the Company and its Subsidiaries in an
aggregate amount exceeding $50,000,000:
     (h) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Restricted Subsidiary from any Federal or state Governmental Authority relating
to any order, ruling, statute or other law or regulation that could reasonably
be expected to have a Material Adverse Effect;
     (i) Supplements — promptly and in any event within 10 Business Days after
the execution and delivery of any Supplement, a copy thereof; and
     (j) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Parent, the Company or any Restricted Subsidiary
(including actual copies of the Parent’s Forms 10-Q and Forms 10-K) or relating
to the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes.
7.2 Officer’s Certificate.
          Each set of financial statements delivered to a holder of Notes
pursuant to Section 7.1(a) or Section 7.1(b) will be accompanied by a
certificate of a Senior Financial Officer setting forth:
     (a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 10.1, 10.2 and Section 10.5, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to

16



--------------------------------------------------------------------------------



 



each such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Sections, and the calculation of the amount, ratio or percentage then in
existence, and a statement whether or not the Incremental Interest is due under
Section 1.5); and
     (b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists, specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
7.3 Electronic Delivery.
          Financial statements and officers’ certificates required to be
delivered by the Company pursuant to Sections 7.1(a), (b), (c), (d) or (e) and
Section 7.2 shall be deemed to have been delivered if (i) with respect to such
financial statements, the Parent or the Company, as applicable, shall have
timely filed such Form 10-Q or Form 10-K, satisfying the requirements of
Section 7.1(a), (b) or (c) as the case may be, with the SEC on “EDGAR” and shall
have made such Form available on its home page on the worldwide web (at the date
of this Agreement located at http://www.ultrapetroleum.com) or (ii) such
financial statements satisfying the requirements of Section 7.1(a), (b), (c) or
(d) and related certificate satisfying the requirements of Section 7.2 are
timely posted by or on behalf of the Company on IntraLinks or on any other
similar website to which each holder of Notes has free access or (iii) the
Parent shall have filed any of the items referred to in Section 7.1(d) with the
SEC on “EDGAR” and shall have made such items available on its home page on the
worldwide web or if any of such items are timely posted by or on behalf of the
Company on IntraLinks or on any other similar website to which each holder of
Notes has free access; provided however, that in the case of any of clause (i),
(ii) or (iii), the Company shall, not later than the date on which such
information or financial statements are required by the applicable provision of
this Agreement to be delivered to holders of Notes, give notice to each holder
of Notes of such posting or filing.
7.4 Visitation.
          The Company shall permit the representatives of each holder of Notes
that is an Institutional Investor:
     (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Material Restricted Subsidiaries with their
respective officers, and (with the consent of the Company, which consent will
not be unreasonably withheld) to visit the other offices and properties of the
Company and its Restricted Subsidiaries, all at such reasonable times during
normal business hours as may be reasonably requested in

17



--------------------------------------------------------------------------------



 



writing, provided that each holder shall not be entitled to more than one
visitation during any fiscal year; and
     (b) Default — if a Default or Event of Default then exists, at the expense
of the Company, to visit and inspect any of the offices or properties of the
Company or any Restricted Subsidiary during normal business hours, to examine
all their respective books of account, records, reports and other papers, to
make copies and extracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective officers and independent public
accountants (and by this provision the Company authorizes said accountants to
discuss the affairs, finances and accounts of the Company and its Restricted
Subsidiaries), all at such times and as often as may be requested.
8. PREPAYMENT OF THE NOTES.
8.1 Required Prepayments.
          No regularly scheduled prepayments are due on the Series 2008 Notes
prior to their stated maturity.
8.2 Optional Prepayments.
     (a) Fixed Rate Notes. The Company may, at its option, upon notice as
provided below, prepay at any time all, or from time to time any part of, one or
more series or tranches of fixed rate Notes, including the Series 2008 Notes, in
an amount not less than $2,000,000 in the aggregate in the case of a partial
prepayment, at 100% of the principal amount so prepaid, plus the Make-Whole
Amount determined for the prepayment date with respect to such principal amount.
The Company will give each holder of each series or tranche of fixed rate Notes
to be prepaid written notice of each optional prepayment under this
Section 8.2(a) not less than 30 days and not more than 60 days prior to the date
fixed for such prepayment. Each such notice shall specify such date (which shall
be a Business Day), the aggregate principal amount of each series or tranche of
fixed rate Notes to be prepaid on such date, the principal amount of each Note
held by such holder to be prepaid (determined in accordance with Section 8.3),
and the interest to be paid on the prepayment date with respect to such
principal amount being prepaid, and shall be accompanied by a certificate of a
Senior Financial Officer as to the estimated Make-Whole Amount due in connection
with such prepayment (calculated as if the date of such notice were the date of
the prepayment), setting forth the details of such computation. Two Business
Days prior to such prepayment, the Company shall deliver to each holder of the
series or tranche of fixed rate Notes being prepaid a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date.
     (b) Floating Rate Notes. The terms on which floating rate Notes may be
prepaid at the option of the Company will be set forth in the Supplement
pursuant to which such Notes are issued. The Company will give each holder of
each series or tranche of floating rate Notes to be prepaid written notice of
each optional prepayment under this Section 8.2(b) not less than 30 days and not
more than 60 days prior to the date

18



--------------------------------------------------------------------------------



 



fixed for such prepayment. Each such notice shall specify such date (which shall
be a Business Day), the aggregate principal amount of each series or tranche of
floating rate Notes to be prepaid on such date, the principal amount of each
floating rate Note held by such holder to be prepaid (determined in accordance
with Section 8.4), the interest to be paid on the prepayment date with respect
to such principal amount being prepaid and the amount of any prepayment premium
to be paid.
     (c) Prepayments During Defaults or Events of Defaults. Anything in Section
8.2(a) or (b) to the contrary notwithstanding, during the continuance of a
Default or Event of Default, the Company may prepay less than all of the
outstanding Notes pursuant to Section 8.2 only if such prepayment is allocated
among all of the series of Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts of the Notes
in each such series not theretofore called for prepayment.
8.3 Mandatory Offer to Prepay Upon Change of Control.
     (a) Notice of Change of Control or Control Event; Offer to Prepay if Change
of Control Has Occurred — The Company will, within five Business Days after any
Responsible Officer has knowledge of the occurrence of any Change of Control or
Control Event (subject to extension if necessary in order to comply with
applicable law), give notice of such Change of Control or Control Event to each
holder of Notes. If a Change of Control has occurred, such notice shall contain
and constitute an offer to prepay Notes as described in paragraph (b) of this
Section 8.3 and shall be accompanied by the certificate described in paragraph
(e) of this Section 8.3.
     (b) Offer to Prepay; Time for Payment – The offer to prepay Notes
contemplated by paragraph (a) of this Section 8.3 shall be an offer to prepay,
in accordance with and subject to this Section 8.3, all, but not less than all,
of the Notes held by each holder (in the case of this Section 8.3(b) only,
“holder” in respect of any Note registered in the name of a nominee for a
disclosed beneficial owner shall mean such beneficial owner) on a date specified
in such offer (the “Proposed Prepayment Date”). The Proposed Prepayment Date
shall be not more than 15 days after the date of such offer.
     (c) Acceptance; Rejection — A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.3 by causing a notice of such acceptance
to be delivered to the Company on or before the date specified in the
certificate described in paragraph (e)(vii) of this Section 8.3. A failure by a
holder of Notes to respond to an offer to prepay made pursuant to this
Section 8.3, or to accept an offer as to all of the Notes held by the holder,
within such time period shall be deemed to constitute rejection of such offer by
such holder.
     (d) Prepayment — Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment and shall not
require the payment of any Make-Whole Amount, prepayment premium or LIBOR
Breakage Amount. The prepayment shall be made on the Proposed Prepayment Date.

19



--------------------------------------------------------------------------------



 



     (e) Officer’s Certificate — Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date, (ii) that such offer is made pursuant to this
Section 8.3, (iii) that the entire principal amount of each Note is offered to
be prepaid, (iv) the interest that would be due on each Note offered to be
prepaid, accrued to the Proposed Prepayment Date, (v) that the conditions of
this Section 8.3 required to be fulfilled prior to the giving of such notice
have been fulfilled, (vi) in reasonable detail, the nature and date of the
Change of Control, and (vii) the date by which any holder of a Note that wishes
to accept such offer must deliver notice thereof to the Company, which date
shall not be earlier than 5 Business Days prior to the Proposed Prepayment Date.
8.4 Allocation of Partial Prepayments.
          In the case of each partial prepayment of Notes of a series or tranche
pursuant to Section 8.2(a) or (b), the principal amount of the Notes of the
series or tranche to be prepaid shall be allocated among all of the Notes of
such series or tranche at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.
8.5 Maturity; Surrender, etc.
          In the case of each prepayment of Notes pursuant to this Section 8,
the principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any, prepayment premium, if any, and LIBOR Breakage Amount, if any. From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any,
prepayment premium, if any, or LIBOR Breakage Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full, after such payment and upon the written request of the Company,
shall be surrendered to the Company and canceled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.
8.6 Purchase of Notes.
          The Company will not and will not permit any Affiliate to purchase,
redeem, prepay or otherwise acquire, directly or indirectly, any of the
outstanding Notes except (a) upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes or (b) pursuant to an
offer to purchase made by the Company or an Affiliate pro rata to the holders of
all Notes at the time outstanding upon the same terms and conditions. Any such
offer shall provide each holder with sufficient information to enable it to make
an informed decision with respect to such offer, and shall remain open for at
least 15 Business Days. If the holders of more than 25% of the principal amount
of the Notes then outstanding accept such offer, the Company shall promptly
notify the remaining holders of such fact and the expiration date for the
acceptance by holders of Notes of such offer shall be extended by the number of
days necessary to give each such remaining holder at least ten Business Days
from its receipt of such notice to

20



--------------------------------------------------------------------------------



 



accept such offer. The Company will promptly cancel all Notes acquired by it or
any Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant
to any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.
8.7 Make-Whole Amount.
          “Make-Whole Amount” means, with respect to any fixed rate Note, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such fixed rate Note
over the amount of such Called Principal, provided that the Make-Whole Amount
may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:
          “Called Principal” means, with respect to any fixed rate Note, the
principal of such Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
          “Discounted Value” means, with respect to the Called Principal of any
fixed rate Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on the Notes is payable) equal
to the Reinvestment Yield with respect to such Called Principal.
          “Reinvestment Yield” means, with respect to the Called Principal of
any fixed rate Note, .50% over the yield to maturity implied by (i) the yields
reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1
on Bloomberg Financial Markets (“Bloomberg”) or, if Page PX1 (or its successor
screen on Bloomberg) is unavailable, the Telerate Access Service screen which
corresponds most closely to Page PX1 for the most recently issued actively
traded on-the-run U.S. Treasury securities having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date, or
(ii) if such yields are not reported as of such time or the yields reported as
of such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. Such
implied yield will be determined, if necessary, by (a) converting U.S. Treasury
bill quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively traded U.S.
Treasury security with the maturity closest to and greater than such Remaining
Average Life and (2) the actively traded U.S. Treasury security with the
maturity closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

21



--------------------------------------------------------------------------------



 



          “Remaining Average Life” means, with respect to any Called Principal,
the number of years (calculated to the nearest one-twelfth year) obtained by
dividing (i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
          “Remaining Scheduled Payments” means, with respect to the Called
Principal of any fixed rate Note, all payments of such Called Principal and
interest thereon that would be due after the Settlement Date with respect to
such Called Principal if no payment of such Called Principal were made prior to
its scheduled due date, provided that if such Settlement Date is not a date on
which interest payments are due to be made under the terms of the Notes, then
the amount of the next succeeding scheduled interest payment will be reduced by
the amount of interest accrued to such Settlement Date and required to be paid
on such Settlement Date pursuant to Section 8.2 or 12.1.
          “Settlement Date” means, with respect to the Called Principal of any
fixed rate Note, the date on which such Called Principal is to be prepaid
pursuant to Section 8.2 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.
8.8 LIBOR Breakage Amount.
          The term “LIBOR Breakage Amount” means any loss, cost or expense
reasonably incurred by any holder of a floating rate Note as a result of any
payment or prepayment of such Note (whether voluntary, mandatory, automatic, by
reason of acceleration or otherwise) on a day other than an interest payment
date or at scheduled maturity thereof, and any loss or expense arising from the
liquidation or reemployment of funds obtained by such holder or from fees
payable to terminate the deposits from which such funds were obtained. Any such
loss, cost or expense shall be limited to the time period from the date of such
prepayment through the earlier of the next interest payment date or the maturity
of such floating rate Note. Each holder of a floating rate Note shall determine
the LIBOR Breakage Amount with respect to the principal amount of its floating
rate Notes then being paid or prepaid (or required to be paid or prepaid) by
written notice to the Company setting forth such determination in reasonable
detail (a “Notice of LIBOR Breakage Amount”). Each such determination shall be
conclusive absent manifest error. The LIBOR Breakage Amount reflected in the
Notice of LIBOR Breakage Amount shall be due and payable within five Business
Days following receipt by the Company of such written notice.
9. AFFIRMATIVE COVENANTS.
          The Company covenants that so long as any of the Notes are
outstanding:

22



--------------------------------------------------------------------------------



 



9.1 Compliance with Law.
          Without limiting Section 10.7, the Company will, and the Company will
cause each Restricted Subsidiary to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject, including
ERISA, the USA Patriot Act and Environmental Laws, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
9.2 Insurance.
          The Company will, and will cause each Restricted Subsidiary to,
maintain, with financially sound and reputable insurers, insurance with respect
to their respective properties and businesses against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
9.3 Maintenance of Properties.
          The Company will, and will cause each Restricted Subsidiary to,
maintain and keep, or cause to be maintained and kept, their respective
properties in good repair, working order and condition (other than ordinary wear
and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section shall not prevent
the Company or any Restricted Subsidiary from discontinuing the operation and
the maintenance of any of its properties if such discontinuance is desirable in
the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
9.4 Payment of Taxes and Claims.
          The Company will, and will cause each Restricted Subsidiary to, file
all tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies payable by any of them, to
the extent the same have become due and payable and before they have become
delinquent, provided that neither the Company nor any Subsidiary need pay any
such tax, assessment, charge or levy if (i) the amount, applicability or
validity thereof is contested by the Company or such Restricted Subsidiary on a
timely basis in good faith and in appropriate proceedings, and the Company or
such Restricted Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Restricted Subsidiary
or (ii) the nonpayment of all such taxes, assessments, charges and levies in the
aggregate would not reasonably be expected to have a Material Adverse Effect.

23



--------------------------------------------------------------------------------



 



9.5 Corporate Existence, etc.
          Subject to Section 10.4, the Company will at all times preserve and
keep in full force and effect its corporate existence; provided, that the
Company may convert to a form other than a corporate form so long as no Change
of Control shall result therefrom. Subject to Section 10.5, the Company will at
all times preserve and keep in full force and effect the existence of each
Restricted Subsidiary (unless merged into the Company or a Restricted
Subsidiary) and all rights and franchises of the Company and its Restricted
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such existence,
right or franchise would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
9.6 Books and Records.
          The Company will, and will cause each Restricted Subsidiary to,
maintain proper books of record and account in conformity with GAAP and all
applicable requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.
9.7 Subsidiary Guaranty; Release of Guaranties.
     (a) Subsidiary Guarantors. The Company will cause each Restricted
Subsidiary that, on or after the date of the Closing, is or becomes a borrower
or guarantor of Indebtedness in respect of the Credit Agreement, on the date of
the Closing or within 10 Business Days of its thereafter becoming a co-obligor,
borrower or a guarantor of Indebtedness in respect of the Credit Agreement to
execute and deliver or become a party to the Subsidiary Guaranty in
substantially the form of the attached Exhibit 9.7 (the “Subsidiary Guaranty),
and shall deliver to each holder of Notes:
     (i) an executed counterpart of the Subsidiary Guaranty, or, if the
Subsidiary Guaranty has been previously executed and delivered, an executed
counterpart of a Joinder thereto;
     (ii) copies of such directors’ or other authorizing resolutions, charter,
bylaws and other constitutive documents of such Subsidiary as the Required
Holders may reasonably request; and
     (iii) an opinion of independent counsel reasonably satisfactory to the
Required Holders covering the authorization, execution, delivery, compliance
with law, no conflict with other documents, no consents and enforceability of
the Subsidiary Guaranty against such Subsidiary substantially in the form of
Exhibit 4.4(a).
     (b) Release of Subsidiary Guarantor. Each holder of a Note fully releases
and discharges from the Subsidiary Guaranty a Subsidiary Guarantor, immediately
and without any further act, upon (i) the Disposition of such Subsidiary
Guarantor by the Company in compliance with Section 10.5 or (ii) such Subsidiary
Guarantor being released and discharged as a co-obligor, borrower or guarantor
under and in respect of the

24



--------------------------------------------------------------------------------



 



Credit Agreement; provided that in the case of clause (ii) if any fee or other
consideration is paid or given to any holder of Indebtedness under the Credit
Agreement in connection with such release, other than the repayment of all or a
portion of such Indebtedness under the Credit Agreement, if such fee is paid
solely in consideration of such release, each holder of a Note receives
equivalent consideration on a pro rata basis; provided, however, that in the
event the Credit Agreement is amended or replaced or refinanced, and upfront
fees or similar fees are paid to the lenders and/or agents or arrangers
thereunder in consideration of their commitments to extend credit and/or in
consideration of their agreement to provide services, such fees shall not be
subject to the provisions of this subparagraph (b); and provided, further in the
case of both clause (i) and (ii): (x) no Default or Event of Default exists or
will exist immediately following such release and discharge; and (y) at the time
of such release and discharge, the Company delivers to each holder of Notes a
certificate of a Responsible Officer certifying (A) that a Disposition of such
Subsidiary Guarantor has occurred in compliance with Section 10.5 or that such
Subsidiary Guarantor has been or is being released and discharged as a
co-obligor, borrower or guarantor under and in respect of the Credit Agreement
and (B) as to the matters set forth in clauses (x) and (y).
     (c) Release of Parent and UP Energy from Parent Guaranty. Each holder of a
Note fully releases and discharges from the Parent Guaranty the Parent or UP
Energy (each, a “Parent Guarantor”), immediately and without any further act
upon (i) consummation of a Permitted Reorganization the result of which is that
such Parent Guarantor dissolves, liquidates, merges out of existence or
otherwise ceases to exist, or the Company is no longer a wholly-owned Subsidiary
of such Parent Guarantor or (ii) either being released and discharged as a
co-obligor, borrower or guarantor under and in respect of the Credit Agreement;
provided that in the case of both clauses (i) and (ii): (x) no Default or Event
of Default exists or will exist immediately following such release and
discharge; and (y) at the time of such release and discharge, the Company
delivers to each holder of Notes a certificate of a Responsible Officer
certifying (A) that either a Permitted Reorganization has been consummated or
that the Parent or UP Energy has been or is being released and discharged as a
co-obligor, borrower or guarantor under and in respect of the Credit Agreement
and (B) as to the matters set forth in clause (x). Any Indebtedness of the
Company or any Restricted Subsidiary owed to a Parent Guarantor that is released
from the Parent Guaranty shall be deemed to be Incurred as of the date of such
release.
     (d) Confirmation of Release. Upon written request of the Company following
release of a Guarantor pursuant to Section 9.7(b) or (c), each Holder of a Note
agrees to provide written confirmation of such release.
9.8 Pari Passu Ranking.
          The Indebtedness evidenced by the Notes will at all times rank at
least pari passu with all other unsecured Senior Indebtedness of the Company.

25



--------------------------------------------------------------------------------



 



10. NEGATIVE COVENANTS.
          The Company covenants that so long as any of the Notes are
outstanding:
10.1 Consolidated Leverage Ratio.
          The Company will not permit the Consolidated Leverage Ratio,
determined as of any Quarter End Date, to be greater than 3.50 to 1.00; provided
that, for any one or more periods during the term of this Agreement (each such
period to consist of not more than six consecutive Quarter End Dates), the
Consolidated Leverage Ratio may be greater than 3.50 to 1.00, but in no event
greater than 4.00 to 1.00, if the Company pays additional interest to the extent
required by Section 1.5.
10.2 Priority Debt.
          The Company will not at any time permit the outstanding principal
amount of Priority Debt to exceed 10% of Consolidated Total Assets as of the end
of the most recently completed fiscal quarter.
10.3 Liens.
          The Company will not, and will not permit any Restricted Subsidiary
to, create, incur, assume or suffer to exist, directly or indirectly, any Lien
on its properties or assets, including capital stock, whether now owned or
hereafter acquired, except:
     (a) Liens on property or assets of the Company or any Restricted Subsidiary
if, at the time such Liens are created, the Notes are equally and ratably
secured by a Lien on the same property and assets pursuant to an agreement or
agreements (including an inter-creditor agreement) reasonably acceptable to the
Required Holders;
     (b) Permitted Encumbrances;
     (c) Liens existing on property or assets of the Company or any Subsidiary
as of the date of this Agreement that are described in Schedule 10.3;
     (d) any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date of this Agreement prior to
the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien does not apply
to any other property or assets of the Company or any Subsidiary and (iii) such
Lien secures only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
     (e) Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Restricted Subsidiary; provided that (i) such Liens secure
Indebtedness

26



--------------------------------------------------------------------------------



 



permitted by Section 10.1, (ii) such Liens and the Indebtedness secured thereby
are incurred prior to or within 270 days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets, and (iv) such Liens do not apply to any other property
or assets of the Company or any Restricted Subsidiary;
     (f) Liens securing surety or other bonds required in the normal course of
business;
     (g) Liens on cash deposits securing obligations under Swap Agreements;
     (h) any Lien renewing, extending or replacing any Lien permitted by
paragraphs (c), (d) or (e) of this Section 10.3, provided that (x) the principal
amount Indebtedness so secured and then outstanding is not increased, (y) the
Lien is not extended to other property of the Company or such Restricted
Subsidiary and (z) the Indebtedness secured thereby is permitted hereunder;
     (i) Liens securing Intercompany Indebtedness;
     (j) Liens securing judgments for the payment of money that individually or
in the aggregate do not constitute an Event of Default under Section 11(i);
     (k) Liens on the Oil and Gas Properties securing performance obligations
under Advance Payment Contracts permitted hereunder; and
     (l) Liens securing Indebtedness not otherwise permitted by paragraphs
(a) through (k) of this Section 10.3, provided that the outstanding principal
amount of Priority Debt does not at any time exceed 10% of Consolidated Total
Assets as of the end of the most recently completed fiscal quarter.
10.4 Merger, Consolidation, etc.
          The Company will not consolidate with or merge with any other Person
or convey, transfer, sell or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person except that the
Company may consolidate or merge with any other Person or convey, transfer, sell
or lease all or substantially all of its assets in a single transaction or
series of transactions to any Person, provided that
     (a) the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer, sale or lease all or
substantially all of the assets of the Company as an entirety, as the case may
be, is a solvent corporation or limited liability company organized and existing
under the laws of the United States or any state thereof (including the District
of Columbia) or Canada, and, if the Company is not such successor or survivor,
such corporation or limited liability company (i) shall have executed and
delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes, in the case of the Company and (ii) shall have caused to be delivered
to

27



--------------------------------------------------------------------------------



 



each holder of any Notes an opinion of nationally recognized independent
counsel, or other independent counsel reasonably satisfactory to the Required
Holders, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with the
terms of this Section 10.4(a); and
     (b) after giving effect to such transaction, no Default or Event of Default
shall exist.
No such conveyance, transfer, sale or lease of all or substantially all of the
assets of the Company shall have the effect of releasing the Company or any
successor that shall theretofore have become such in the manner prescribed in
this Section 10.4 from its liability under this Agreement.
10.5 Sale of Assets.
          Except as permitted by Section 10.4, the Company will not, and will
not permit any Restricted Subsidiary to, sell, lease, transfer or otherwise
dispose of, including by way of merger (collectively a “Disposition”), any
assets, in one or a series of transactions, to any Person, other than:
     (a) Dispositions of surplus equipment for fair and adequate consideration;
     (b) Dispositions of worthless or obsolete equipment;
     (c) Dispositions of equipment that is replaced by equipment of
substantially equal suitability and value;
     (d) Dispositions of inventory (including Hydrocarbons and seismic data)
that is sold in the ordinary course of business;
     (e) Dispositions not otherwise permitted by paragraphs (a), (b), (c) or
(d) of this Section 10.5 provided that:
     (i) in the good faith opinion of the Company, the Disposition is in
exchange for consideration having a fair market value at least equal to that of
the property subject to such Disposition and is in the best interest of the
Company or such Restricted Subsidiary;
     (ii) after giving effect to such transaction, no Default or Event of
Default shall exist; and
     (iii) immediately after giving effect to the Disposition, the aggregate net
book value of all assets that were the subject of any Disposition occurring in
the then current fiscal year would not exceed 25% of Consolidated Total Assets
as of the last day of the most recently ended fiscal year.
Notwithstanding the foregoing, the Company may, or may permit a Restricted
Subsidiary to, make a Disposition and the assets subject to such Disposition
shall not be subject to or included

28



--------------------------------------------------------------------------------



 



in the foregoing limitation and computation contained in paragraph (e)(iii) of
the preceding sentence if, within 365 days of such Disposition, an amount equal
to the net proceeds from such Disposition is:
     (A) reinvested in productive assets to be used in the existing business of
the Company or a Restricted Subsidiary; or
     (B) the net proceeds from such Disposition are applied to the payment or
prepayment of the Notes or any other outstanding Indebtedness of the Company or
any Restricted Subsidiary ranking pari passu with or senior to the Notes.
For purposes of foregoing clause (B), if the Company elects to prepay the Notes,
the Company shall offer to prepay (on a Business Day not less than 30 or more
than 60 days following such offer) the Notes, on a pro rata basis or greater
than pro rata basis with any such other Indebtedness that the Company elects to
prepay, at a price of 100% of the principal amount of the Notes to be prepaid
(without any Make-Whole Amount) together with interest accrued to the date of
prepayment; provided that if any holder of the Notes declines or rejects such
offer, the proceeds that would have been paid to such holder shall be offered
pro rata to the other holders of the Notes that have accepted the offer. A
failure by a holder of Notes to respond in writing not later than 10 Business
Days prior to the proposed prepayment date to an offer to prepay made pursuant
to this Section 10.5 shall be deemed to constitute a rejection of such offer by
such holder. Solely for the purposes of foregoing clause (B), whether or not
such offers are accepted by the holders, the entire principal amount of the
Notes subject thereto shall be deemed to have been prepaid.
10.6 Transactions with Affiliates.
          The Company will not, and will not permit any Restricted Subsidiary
to, enter into directly or indirectly any Material transaction or Material group
of related transactions (including the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company, a Guarantor or another Restricted Subsidiary), except
upon fair and reasonable terms no less favorable to the Company or such
Restricted Subsidiary than would be obtainable in a comparable arm’s-length
transaction with a Person not an Affiliate.
10.7 Terrorism Sanctions Regulations.
          The Company will not and will not permit any Subsidiary at any time to
(a) become a Person described or designated in the Specially Designated
Nationals and Blocked Persons List of the Office of Foreign Assets Control in
effect at such time or in Section 1 of the Anti Terrorism Order in effect at
such time or (b) knowingly engage in any dealings or transactions with any such
Person in contravention of applicable law.
11. EVENTS OF DEFAULT.
          An “Event of Default” shall exist if any of the following conditions
or events shall occur and be continuing:

29



--------------------------------------------------------------------------------



 



     (a) the Company defaults in the payment of any principal, Make-Whole
Amount, if any, prepayment premium, if any, or LIBOR Breakage Amount, if any, on
any Note when the same becomes due and payable, whether at maturity or at a date
fixed for prepayment or by declaration or otherwise; or
     (b) the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or
     (c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(f) or Sections 10.1 through 10.7; or
     (d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (d) of Section 11); or
     (e) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made and
if capable of being cured is not cured within 30 days; or
     (f) (i) the Company or any Material Restricted Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount, or interest on any Indebtedness that is
outstanding in an aggregate principal amount of at least the greater of
$50,000,000 or 2% of Consolidated Total Assets beyond any period of grace
provided with respect thereto, or (ii) the Company or any Material Restricted
Subsidiary is in default in the performance of or compliance with any term of
any evidence of any Indebtedness that is outstanding in an aggregate principal
amount of at least the greater of $50,000,000 or 2% of Consolidated Total Assets
or of any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such
Indebtedness has become, or has been declared (or 45 Business Days have lapsed
subsequent to a Responsible Officer becoming aware of such default or condition
and one or more Persons continue to be entitled to declare such Indebtedness to
be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests), (x) the Company or any Material Restricted Subsidiary has become
obligated to purchase or repay Indebtedness before its regular maturity or
before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least the greater of $50,000,000 or 2% of Consolidated
Total Assets, or (y) 45 Business Days have lapsed subsequent to a Responsible
Officer becoming aware of such event or condition and one or more Persons
continue to have the

30



--------------------------------------------------------------------------------



 



right to require the Company or such Material Restricted Subsidiary to purchase
or repay such Indebtedness; provided, that clause (iii) shall not apply to
Indebtedness that becomes due as a result of a disposition of assets, issuance
of equity or incurrence of other debt, provided that such Indebtedness is
purchased or paid when due or within the grace period provided; or
     (g) the Company or any Material Restricted Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
     (h) a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any Material Restricted
Subsidiary, a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of the Company or any Material
Restricted Subsidiary, or any such petition shall be filed against the Company
or any Material Restricted Subsidiary and such petition shall not be dismissed
within 60 days; or
     (i) a final judgment or judgments for the payment of money aggregating in
excess of the greater of $50,000,000 and 2% of Consolidated Total Assets are
rendered against one or more of the Company and its Material Restricted
Subsidiaries, which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within
60 days after the expiration of such stay;
     (j) if an ERISA Event has resulted in liability of the Company or any
Restricted Subsidiary under Title IV of ERISA to a Plan, a Multiemployer Plan or
the PBGC in an aggregate amount in excess of the greater of $50 million and 2%
of Consolidated Total Assets and such amount has not been paid when due;
     (k) the Parent Guaranty ceases to be in full force and effect (unless
released in accordance with the terms of this Agreement) or is declared to be
null and void in whole or in material part by a court or other governmental or
regulatory authority having jurisdiction or the validity or enforceability
thereof shall be contested by the Parent or UP Energy or either the Parent or UP
Energy renounces any of the same or denies that it has any or further liability
thereunder; or
     (l) the Subsidiary Guaranty ceases to be in full force and effect (except
in accordance with and by reason of the provisions of Section 9.7(b)) or is
declared to be

31



--------------------------------------------------------------------------------



 



null and void in whole or in material part by a court or other governmental or
regulatory authority having jurisdiction or the validity or enforceability
thereof shall be contested by the Company or any Subsidiary Guarantor or any of
them renounces any of the same or denies that it has any or further liability
thereunder.
12. REMEDIES ON DEFAULT, ETC.
12.1 Acceleration.
     (a) If an Event of Default with respect to the Company described in
paragraph (g) or (h) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (g) or described in clause (vi) of paragraph (g) by
virtue of the fact that such clause encompasses clause (i) of paragraph (g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.
     (b) If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.
     (c) If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
          Upon any Notes becoming due and payable under this Section 12.1,
whether automatically or by declaration, such Notes will forthwith mature and
the entire unpaid principal amount of such Notes, plus (w) all accrued and
unpaid interest thereon (including, but not limited to, interest accrued thereon
at the Default Rate), (x) any applicable Make-Whole Amount determined in respect
of such principal amount (to the full extent permitted by applicable law),
(y) any applicable prepayment premium (to the full extent permitted by
applicable law), and (z) any LIBOR Breakage Amount determined in respect of such
principal amount, shall all be immediately due and payable, in each and every
case without presentment, demand, protest or further notice, all of which are
hereby waived; provided however that any LIBOR Breakage Amount shall be due and
payable in accordance with Section 8.8 hereof. The Company acknowledges, and the
parties hereto agree, that each holder of a Note has the right to maintain its
investment in the Notes free from repayment by the Company (except as herein
specifically provided for) and that the provision for payment of a Make-Whole
Amount, prepayment premium or LIBOR Breakage Amount by the Company, if any, in
the event that the Notes are prepaid or are accelerated as a result of an Event
of Default, is intended to provide compensation for the deprivation of such
right under such circumstances.
12.2 Other Remedies.
          If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce

32



--------------------------------------------------------------------------------



 



the rights of such holder by an action at law, suit in equity or other
appropriate proceeding, whether for the specific performance of any agreement
contained herein or in any Note, or for an injunction against a violation of any
of the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.
12.3 Rescission.
          At any time after any Notes have been declared due and payable
pursuant to clause (b) or (c) of Section 12.1, the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and any applicable Make-Whole Amount, prepayment premium and LIBOR
Breakage Amount on any Notes that are due and payable and are unpaid other than
by reason of such declaration, and all interest on such overdue principal and
any Make-Whole Amount, prepayment premium and LIBOR Breakage Amount and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts that have become due solely by reason of such declaration,
(c) all Events of Default and Defaults, other than non-payment of amounts that
have become due solely by reason of such declaration, have been cured or have
been waived pursuant to Section 17, and (d) no judgment or decree has been
entered for the payment of any monies due pursuant hereto or to the Notes. No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.
12.4 No Waivers or Election of Remedies, Expenses, etc.
          No course of dealing and no delay on the part of any holder of any
Note in exercising any right, power or remedy shall operate as a waiver thereof
or otherwise prejudice such holder’s rights, powers or remedies. No right, power
or remedy conferred by this Agreement or by any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including reasonable
attorneys’ fees, expenses and disbursements.
13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
13.1 Registration of Notes.
          The Company shall keep at its principal executive office a register
for the registration and registration of transfers of Notes. The name and
address of each holder of one or more Notes, each transfer thereof and the name
and address of each transferee of one or more Notes shall be registered in such
register. Prior to due presentment for registration of transfer, the Person in
whose name any Note shall be registered shall be deemed and treated as the owner
and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary. The Company shall give to
any holder of a Note that is an

33



--------------------------------------------------------------------------------



 



Institutional Investor, promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
13.2 Transfer and Exchange of Notes.
          Upon surrender of any Note to the Company at the address and to the
attention of the designated officer (all as specified in Section 18(iii)), for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the relevant name, address and other
information for notices of each transferee of such Note or part thereof), the
Company shall execute and deliver within 10 Business Days, at the Company’s
expense (except as provided below), one or more new Notes (as requested by the
holder thereof) in exchange therefor, in an aggregate principal amount equal to
the unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Note specified for the Notes of such series and tranche, if any.
Each such new Note shall be dated and bear interest from the date to which
interest shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $500,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $500,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representations set forth in Section 6.2.
13.3 Replacement of Notes.
          Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and
     (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $500,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or
     (b) in the case of mutilation, upon surrender and cancellation thereof,
the Company at its own expense shall execute and deliver within 10 Business
Days, in lieu thereof, of the same series and tranche, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

34



--------------------------------------------------------------------------------



 



14. PAYMENTS ON NOTES.
14.1 Place of Payment.
          Subject to Section 14.2, payments of principal, Make-Whole Amount, if
any, prepayment premium, if any, LIBOR Breakage Amount, if any, and interest
becoming due and payable on the Notes shall be made in New York, New York at the
principal office of JPMorgan Chase Bank, N.A. in such jurisdiction. The Company
may at any time, by notice to each holder of a Note, change the place of payment
of the Notes so long as such place of payment shall be either the principal
office of the Company in such jurisdiction or the principal office of a bank or
trust company in such jurisdiction.
14.2 Home Office Payment.
          So long as you or your nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, prepayment premium, if any, LIBOR Breakage Amount, if
any, and interest by the method and at the address specified for such purpose
below your name in Schedule A, or by such other method or at such other address
as you shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, you shall surrender such Note for cancellation, reasonably promptly
after any such request, to the Company at its principal executive office or at
the place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by you or
your nominee you will, at your election, either endorse thereon the amount of
principal paid thereon and the last date to which interest has been paid thereon
or surrender such Note to the Company in exchange for a new Note or Notes
pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by you under this Agreement and that has made
the same agreement relating to such Note as you have made in this Section 14.2.
15. EXPENSES, ETC.
15.1 Transaction Expenses.
          Whether or not the transactions contemplated hereby are consummated,
the Company will pay all costs and expenses (including reasonable attorneys’
fees of one special counsel and, if reasonably required by the Required Holders,
local or other counsel) incurred by you and each Other Purchaser or holder of a
Note in connection with such transactions and in connection with any amendments,
waivers or consents under or in respect of this Agreement, the Notes, the Parent
Guaranty or the Subsidiary Guaranty (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement, the Notes, the Parent
Guaranty or the Subsidiary Guaranty or in responding to any subpoena or other
legal process or informal investigative demand issued in connection with

35



--------------------------------------------------------------------------------



 



this Agreement, the Notes, the Parent Guaranty or the Subsidiary Guaranty, or by
reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby, by the Notes, by the
Parent Guaranty and the Subsidiary Guaranty and (c) the costs and expenses
incurred in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO. The Company will pay, and will
save you and each Other Purchaser or holder of a Note harmless from, all claims
in respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes).
15.2 Survival.
          The obligations of the Company under this Section 15 will survive the
payment or transfer of any Note, the enforcement, amendment or waiver of any
provision of this Agreement or the Notes, and the termination of this Agreement.
16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
          All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by you of any Note or portion thereof or interest therein and the payment of any
Note, and may be relied upon by any subsequent holder of a Note, regardless of
any investigation made at any time by or on behalf of you or any other holder of
a Note. All statements contained in any certificate or other instrument
delivered by or on behalf of the Company pursuant to this Agreement shall be
deemed representations and warranties of the Company under this Agreement.
Subject to the preceding sentence, this Agreement and the Notes embody the
entire agreement and understanding between you and the Company and supersede all
prior agreements and understandings relating to the subject matter hereof.
17. AMENDMENT AND WAIVER.
17.1 Requirements.
          This Agreement, the Notes, the Parent Guaranty and the Subsidiary
Guaranty may be amended, and the observance of any term hereof or thereof may be
waived (either retroactively or prospectively), with (and only with) the written
consent of the Company and the Required Holders, except that (a) no amendment or
waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any
defined term (as it is used therein), will be effective as to you unless
consented to by you in writing, and (b) no such amendment or waiver may, without
the written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver, or (iii) amend any of Sections 8,
11(a), 11(b), 12, 17 or 20.

36



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, but subject to the provisions of Section 12
relating to acceleration or rescission, (x) a specific series of Notes (and the
related provisions of this Agreement) may be amended by the Company and the
holders of 100% of the aggregate principal amount of such series of Notes if the
effect of such amendment is solely to change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of interest or the Make-Whole Amount or the
LIBOR Breakage Amount on the Notes of such series, and (y) if an amendment,
waiver or consent affects one or more series or tranches of Notes but not all
series or tranches of Notes, such amendment, waiver or consent shall only
require approval of the requisite percentage, determined in accordance with this
Section 17.1, of the holders of the series or tranches affected thereby (voting
together as a single class, if more than one series or tranche is affected
thereby).
17.2 Solicitation of Holders of Notes.
     (a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
     (b) Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security, to any holder of Notes as consideration
for or as an inducement to the entering into by any holder of Notes of any
waiver or amendment of any of the terms and provisions hereof unless such
remuneration is concurrently paid, or security is concurrently granted, on the
same terms, ratably to each holder of Notes then outstanding that also enters
into such waiver or amendment. If, in the case of any waiver or amendment of any
of the terms and provisions hereof, remuneration is paid to any holder of Notes
that for any reason does not enter into such waiver or amendment, such
remuneration shall also be paid to all other non-consenting holders in respect
of such waiver or amendment.
17.3 Binding Effect, etc.
          Any amendment or waiver consented to as provided in this Section 17
applies equally to all holders of Notes and is binding upon them and upon each
future holder of any Note and upon the Company without regard to whether such
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, Default or
Event of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” or

37



--------------------------------------------------------------------------------



 



“the Agreement” and references thereto shall mean this Note Purchase Agreement
as it may from time to time be amended or supplemented.
17.4 Notes Held by Company, etc.
          Solely for the purpose of determining whether the holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.
18. NOTICES.
          All notices and communications provided for hereunder shall be in
writing and sent (a) by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:
     (i) if to you or your nominee, to you or it at the address specified for
such communications in Schedule A, or at such other address as you or it shall
have specified to the Company in writing,
     (ii) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
     (iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Marshall D. Smith, or at such other address
as the Company shall have specified to the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
19. REPRODUCTION OF DOCUMENTS.
          This Agreement and all documents relating hereto, including
(a) consents, waivers and modifications that may hereafter be executed,
(b) documents received by you at a Closing (except the Notes themselves), and
(c) financial statements, certificates and other information previously or
hereafter furnished to you, may be reproduced by you by any photographic,
photostatic, electronic, digital or other similar process and you may destroy
any original document so reproduced. The Company agrees and stipulates that, to
the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by you in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any

38



--------------------------------------------------------------------------------



 



such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.
20. CONFIDENTIAL INFORMATION.
          For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by you as
being confidential information of the Company or such Subsidiary, provided that
such term does not include information that (a) was publicly known or otherwise
known to you prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by you or any Person acting on your
behalf, (c) otherwise becomes known to you other than through disclosure by the
Company or any Subsidiary, or (d) constitutes financial statements delivered to
you under Section 7.1 that are otherwise publicly available. You will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by you in good faith to protect confidential information of
third parties delivered to you, provided that you may deliver or disclose
Confidential Information to (i) your directors, officers, employees, agents,
attorneys and affiliates (to the extent such disclosure reasonably relates to
the administration of the investment represented by your Notes), (ii) your
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which you sell or offer to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which you offer to purchase any security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over you,
(vii) the NAIC or the SVO or, in each case, any similar organization, or any
nationally recognized rating agency that requires access to information about
your investment portfolio or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to you, (x) in response to any
subpoena or other legal process, (y) in connection with any litigation to which
you are a party or (z) if an Event of Default has occurred and is continuing, to
the extent you may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under your Notes and this Agreement. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 20 as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying the provisions of this Section 20.
21. SUBSTITUTION OF PURCHASER.
          You shall have the right to substitute any one of your Affiliates as
the purchaser of the Notes that you have agreed to purchase hereunder, by
written notice to the Company,

39



--------------------------------------------------------------------------------



 



which notice shall be signed by both you and such Affiliate, shall contain such
Affiliate’s agreement to be bound by this Agreement and shall contain a
confirmation by such Affiliate of the accuracy with respect to it of the
representations set forth in Section 6. Upon receipt of such notice, wherever
the word “you” is used in this Agreement (other than in this Section 21), such
word shall be deemed to refer to such Affiliate in lieu of you. In the event
that such Affiliate is so substituted as a purchaser hereunder and such
Affiliate thereafter transfers to you all of the Notes then held by such
Affiliate, upon receipt by the Company of notice of such transfer, wherever the
word “you” is used in this Agreement (other than in this Section 21), such word
shall no longer be deemed to refer to such Affiliate, but shall refer to you,
and you shall have all the rights of an original holder of the Notes under this
Agreement.
22. MISCELLANEOUS.
22.1 Successors and Assigns.
          All covenants and other agreements contained in this Agreement by or
on behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and assigns (including any subsequent holder of a Note)
whether so expressed or not.
22.2 Payments Due on Non-Business Days.
          Anything in this Agreement or the Notes to the contrary
notwithstanding (but without limiting the requirement in Section 8.2 that the
notice of any optional prepayment specify a Business Day as the date fixed for
such prepayment), any payment of principal of or Make-Whole Amount, LIBOR
Breakage Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
22.3 Accounting Terms.
          All accounting terms used herein that are not expressly defined in
this Agreement have the meanings respectively given to them in accordance with
GAAP. Except as otherwise specifically provided herein, (i) all computations
made pursuant to this Agreement shall be made in accordance with GAAP and
(ii) all financial statements shall be prepared in accordance with GAAP.
22.4 Severability.
          Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the fullest extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

40



--------------------------------------------------------------------------------



 



22.5 Construction.
          Each covenant contained herein shall be construed (absent express
provision to the contrary) as being independent of each other covenant contained
herein, so that compliance with any one covenant shall not (absent such an
express contrary provision) be deemed to excuse compliance with any other
covenant. Where any provision herein refers to action to be taken by any Person,
or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.
          For the avoidance of doubt, all Schedules and Exhibits attached to
this Agreement shall be deemed to be a part hereof.
22.6 Counterparts.
          This Agreement may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
22.7 Governing Law.
          This Agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the state of New York
excluding choice of law principles of the law of such state that would require
the application of the laws of a jurisdiction other than such state.
22.8 Jurisdiction and Process; Waiver of Jury Trial.
     (a) The Company irrevocably submits to the non-exclusive jurisdiction of
any New York state or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement, the Parent Guaranty, the Subsidiary Guaranty or the Notes. To
the fullest extent permitted by applicable law, the Company irrevocably waives
and agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.
     (b) The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.

41



--------------------------------------------------------------------------------



 



Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
     (c) Nothing in this Section 22.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
     (d) THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

42



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please sign the form of
agreement on a counterpart of this Agreement and return it to the Company,
whereupon this Agreement shall become a binding agreement between you and the
Company.

                  Very truly yours,    
 
                ULTRA RESOURCES, INC.    
 
           
 
  By:    /s/ Marshall D. Smith    
 
  Name:  
 
Marshall D. Smith    
 
  Title:   Chief Financial Officer    

S-1



--------------------------------------------------------------------------------



 



SCHEDULE B
DEFINED TERMS
     As used herein, the following terms have the respective meanings set forth
below or set forth in the Section hereof following such term:
     “Additional Notes” is defined in Section 1.2.
     “Adjusted LIBOR Rate” is defined in Section 1.4(a).
     “Advance Payment Contract” means (a) any production payment (whether
volumetric or dollar denominated) granted or sold by any Person payable from a
specified share of proceeds received from production from specified Oil and Gas
Properties, together with all undertakings and obligations in connection
therewith or (b) any contract whereby any Person receives or becomes entitled to
receive (either directly or indirectly) any payment (an “Advance Payment”) as
consideration for (i) Hydrocarbons produced or to be produced from Oil and Gas
Properties owned by such Person or its Affiliates in advance of the delivery of
such Hydrocarbons (and regardless of whether such Hydrocarbons are actually
produced or actual delivery is required) to or for the account of the purchaser
thereof or (ii) a right or option to receive such Hydrocarbons (or a cash
payment in lieu of such Hydrocarbons); provided that inclusion of customary and
standard “take or pay” provisions in any gas sales or purchase contract or any
other similar contract shall not, in and of itself, cause such gas sales or
purchase contract to constitute an Advance Payment Contract for the purposes of
this definition.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Unless the
context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Company.
     “Anti-Terrorism Order” means Executive Order 13224 of September 23, 2001,
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)).
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City are required or authorized to be closed;
provided that, if the applicable Business Day relates to the determination of
LIBOR, it means a day on which dealings are also carried on in U.S. dollar
deposits in the London interbank market.
     “Capital Lease Obligations” means with respect to a specified Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
     “Change of Control” means an event or series of events by which: (a) the
Parent shall cease to own, directly or indirectly, 50% or more of the issued and
outstanding Equity
Schedule B

 



--------------------------------------------------------------------------------



 



Interests of the Company entitled to vote other than as a consequence of a
Permitted Reorganization, or (b) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan, and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 50% or more of the Equity
Interests entitled to vote, on a fully diluted basis, for members of the board
of directors or equivalent governing body of (i) the Parent, if no Permitted
Parent Reorganization has occurred or (ii) the Company, if a Permitted Parent
Reorganization has previously occurred. Notwithstanding the foregoing, a “Change
of Control” shall not be deemed to have occurred if, immediately following such
Change of Control, the Company (or the acquiring Person if it has acquired
substantially all of the assets of the Company, or the resulting or surviving
Person if it has merged or consolidated with the Company and the Company is not
the surviving entity) has a rating of BBB- or higher by Standard & Poor’s Rating
Services or Baa3 or higher by Moody’s Investor Service or an equivalent rating
by another rating agency of recognized national standing if it has only a single
rating or, if it has two or more ratings, at least two of the ratings are BBB-
or higher by Standard & Poor’s Rating Services or Baa3 or higher by Moody’s
Investor Service or an equivalent rating by another rating agency of recognized
national standing. As used in this paragraph “rating” of a Person means a rating
of long-term unsecured debt of such Person.
     “Closing” is defined in Section 3.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.
     “Company” means Ultra Resources, Inc., a Wyoming corporation.
     “Confidential Information” is defined in Section 20.
     “Consolidated EBITDAX” means, with respect to the Company and its
Restricted Subsidiaries for any period, Consolidated Net Income for such period
plus, without duplication and to the extent deducted, or otherwise not included,
in the calculation of Consolidated Net Income for such period, the sum of
(a) Taxes imposed on or measured by income and franchise Taxes paid or accrued;
(b) Consolidated Interest Expense; (c) amortization, depletion and depreciation
expense; (d) any non-cash losses or charges on any Swap Agreement resulting from
the requirements of FASB Statement 133 for that period; (e) oil and gas
exploration expenses (including all drilling, completion, geological and
geophysical costs) for such period; (f) losses from sales or other dispositions
of assets (other than Hydrocarbons produced in the ordinary course of business)
and other extraordinary or non-recurring losses; (g) workover expenses for such
period; (h) other non-cash charges (excluding accruals for cash expenses made in
the ordinary course of business); and (i) cash distributions actually received
from Unrestricted Subsidiaries and other entities (which are not Subsidiaries)
in which the Company or Restricted Subsidiary owns an Equity Interest; minus, to
the extent included in the calculation of Consolidated Net Income for such
period; (j) any non-cash gains on any Swap Agreements resulting from the
requirements of FASB Statement 133 for that period; (k) extraordinary or
non-recurring gains; (l) gains from sales or other dispositions of assets (other
Schedule B

2



--------------------------------------------------------------------------------



 



than Hydrocarbons produced in the ordinary course of business) and (m) other
non-cash gains increasing Consolidated Net Income for such period (excluding
accruals for cash revenues in the ordinary course of business); provided,
however, that Consolidated EBITDAX for any four quarter period shall be
calculated by the Company on a pro forma basis to give effect to any
acquisitions or divestitures (in a single transaction or a series of related
transactions) of assets having an aggregate fair market value equal to or
exceeding $10,000,000 made during the period beginning on the first day of the
relevant four-quarter period and through the date of calculation, as if such
acquisition or divestiture had occurred on the first day of such four-quarter
period.
     “Consolidated Funded Indebtedness” means, as of any date and without
duplication, the Funded Indebtedness of the Company and its Restricted
Subsidiaries determined on a consolidated basis.
     “Consolidated Interest Expense” means, with respect to the Company and its
Restricted Subsidiaries for any period, without duplication, the aggregate of
all interest paid or accrued by the Company and its Restricted Subsidiaries, on
a consolidated basis, in respect of Indebtedness of any such Person, on a
consolidated basis, including all interest, fees and costs payable with respect
to the obligations related to such Indebtedness (other than fees and related
costs which may be capitalized as transaction costs in accordance with GAAP) and
the interest component of Capitalized Lease Obligations, all as determined in
accordance with GAAP.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDAX for the period of the four fiscal quarters ended on
such date.
     “Consolidated Net Income” means, with respect to the Company and its
Restricted Subsidiaries for any period, the consolidated net income (or loss) of
the Company and its Restricted Subsidiaries, as applicable, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded the undistributed earnings of any Restricted Subsidiary of the Company,
to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not at the time permitted by the
terms of any contractual obligation or by any law applicable to such Restricted
Subsidiary.
     “Consolidated Total Assets” means, as of any date, the assets and
properties of the Company and its Restricted Subsidiaries as of such date,
determined on a consolidated basis in accordance with GAAP; provided, however,
that Consolidated Total Assets shall be determined without giving effect to
non-cash charges associated with full cost ceiling test impairment or other
similar tests resulting in non-cash charges.
     “Control” means either the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Control Event” means the execution by the Company of a definitive written
agreement that, when fully performed by the parties thereto, would result in a
Change of Control.
Schedule B

3



--------------------------------------------------------------------------------



 



          “Credit Agreement” means the Credit Agreement dated as of April 30,
2007 among the Company, the various commercial banking institutions from time to
time parties thereto, and JP Morgan Chase Bank, N.A., as Administrative Agent
and Issuing Bank, as amended by a First Amendment thereto, and as such agreement
hereafter may be further amended, restated, supplemented, modified, refinanced,
extended or replaced.
          “Crude Oil” means all crude oil and condensate.
          “Default” means an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both, become an
Event of Default.
          “Default Rate” means that rate of interest that is the greater of
(i) 2% per annum above the rate of interest stated in clause (a) of the first
paragraph of the Notes or (ii) 2% over the rate of interest publicly announced
by JPMorgan Chase Bank, N.A. as its “base” or “prime” rate.
          “Disclosure Documents” is defined in Section 5.3.
          “Disposition” is defined in Section 10.5.
          “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to Hazardous Materials.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Company, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
Schedule B

4



--------------------------------------------------------------------------------



 



respect to any Plan; (d) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
          “Event of Default” is defined in Section 11.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Form 10-K” is defined in Section 7.1(b).
          “Form 10-Q” is defined in Section 7.1(a).
          “Funded Indebtedness” of any Person means, without duplication, any
Indebtedness of such Person of the type described in clauses (a), (b), (c), (d),
(e), (f), (g), (h) or (k) of the definition of Indebtedness; provided, however,
that Funded Indebtedness shall not include Indebtedness consisting of
obligations in respect of Advance Payment Contracts to the extent that such
Indebtedness is without recourse to the Company and its Restricted Subsidiaries.
          “GAAP” means generally accepted accounting principles as in effect
from time to time in the United States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantor” means any Subsidiary Guarantor or Parent Guarantor.
          “Guaranty” means with respect to any Person, any obligation (except
the endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness of any other Person in any manner, whether directly or indirectly,
including (without limitation) obligations incurred through an agreement,
contingent or otherwise, by such Person: (a) to purchase such Indebtedness or
obligation or any property constituting security therefor; (b) to advance or
supply funds (i) for the purchase or payment of such Indebtedness or obligation,
or (ii) to maintain any working capital or other balance sheet condition or any
income statement condition of any other Person or otherwise to advance or make
available funds for the purchase or payment of such Indebtedness or obligation;
(c) to lease properties or to purchase properties or services
Schedule B

5



--------------------------------------------------------------------------------



 



primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of any other Person to make payment of the
Indebtedness or obligation; or (d) otherwise to assure the owner of such
Indebtedness or obligation against loss in respect thereof.
          “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
          “holder” means, with respect to any Note, the Person in whose name
such Note is registered in the register maintained by the Company pursuant to
Section 13.1.
          “Hydrocarbon” means all Crude Oil and Natural Gas produced from or
attributable to the Oil and Gas Properties of the Company and its Subsidiaries.
          “Incur” means issue, create, incur, assume, guarantee or otherwise
become liable for.
          “INHAM Exemption” is defined in Section 6.2(e).
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid (excluding current accounts
payable incurred in the ordinary course of business), (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all obligations of such Person with respect to Advance Payment Contracts to
which such Person is a party. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
Schedule B

6



--------------------------------------------------------------------------------



 



          “Institutional Investor” means (a) any original purchaser of a Note,
(b) any holder of $20,000,000 or more in aggregate principal amount of the Notes
and (c) any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form.
          “Intercompany Indebtedness” means Indebtedness among the Company, the
Guarantors and the Company’s Restricted Subsidiaries.
          “LIBOR” is defined in Section 1.4(a).
          “LIBOR Breakage Amount” is defined in Section 8.8.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Make-Whole Amount” is defined in Section 8.7.
          “Material” means material in relation to the business, operations,
affairs, financial condition, assets or properties of the Company and its
Subsidiaries taken as a whole.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement or the Notes, (c) the ability of any
Subsidiary Guarantor to perform its obligations under the Subsidiary Guaranty,
(d) the ability of either the Parent or UP Energy to perform its obligations
under the Parent Guaranty, or (e) the validity or enforceability of this
Agreement, the Notes, the Parent Guaranty or the Subsidiary Guaranty.
          “Material Restricted Subsidiary” means any Restricted Subsidiary of
the Company representing more than 5% of Consolidated Total Assets or 5% of
total revenue (for the immediately preceding four fiscal quarters) of the
Company and its Restricted Subsidiaries.
          “Memorandum” is defined in Section 5.3.
          “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).
          “NAIC” means the National Association of Insurance Commissioners or
any successor thereto.
          “NAIC Annual Statement” is defined in Section 6.2(a).
Schedule B

7



--------------------------------------------------------------------------------



 



          “Natural Gas” means all natural gas, distillate or sulphur, natural
gas liquids and all products recovered in the processing of natural gas (other
than condensate) including, without limitation, natural gasoline, coalbed
methane gas, casinghead gas, iso-butane, normal butane, propane and ethane
(including such methane allowable in commercial ethane).
          “Notes” is defined in Section 1.2.
          “Officer’s Certificate” means a certificate of a Senior Financial
Officer or of any other officer of the Company whose responsibilities extend to
the subject matter of such certificate.
          “Oil and Gas Properties” means fee, leasehold or other interests in or
under mineral estates or oil, gas and other liquid or gaseous hydrocarbon leases
with respect to properties situated in the United States of America, including,
without limitation, overriding royalty and royalty interests, leasehold estate
interests, net profits interests, production payment interests and mineral fee
interests, together with contracts executed in connection therewith and all
tenements, hereditaments, appurtenances and properties, real or personal,
appertaining, belonging, affixed or incidental thereto.
          “Other Purchasers” is defined in Section 2.
          “Parent” means Ultra Petroleum Corp., a Yukon Territory of Canada
corporation.
          “Parent Guaranty” is defined in Section 1.3.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
          “Permitted Encumbrances” means:
     (a) Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business that are not yet due and payable;
     (b) Liens of mechanics, materialmen, warehousemen, carriers, landlords or
other like liens, securing obligations incurred in the ordinary course of
business that are not yet due and payable;
     (c) Pledges or deposits in connection with or to secure workmen’s
compensation, unemployment insurance, pensions or other employee benefits;
     (d) Encumbrances consisting of covenants, zoning restrictions, rights,
easements, liens, governmental environmental permitting and operation
restrictions, operating restrictions under leases, the exercise by governmental
bodies or third parties of eminent domain or condemnation rights, or any other
restrictions on the use of real property, none of which materially impairs the
use of such property by the Company or
Schedule B

8



--------------------------------------------------------------------------------



 



its Restricted Subsidiaries in the operation of its business, and none of which
is violated in any material respect by existing or proposed operations;
     (e) Liens of operators and/or co-working interest owners under joint
operating agreements or similar contractual arrangements with respect to the
Company’s or its Restricted Subsidiaries’ proportionate share of the expense of
exploration, development and operation of oil, gas and mineral leasehold or fee
interests owned jointly with others, to the extent that same relate to sums not
yet overdue, or if they relate to sums that are overdue, then to the extent that
the same are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are set aside on its books;
     (f) The following, if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings and with respect to which
adequate reserves are set aside on its books, and so long as they do not, in the
aggregate, materially detract from the value of the property of the Company, or
materially impair the use thereof in the operation of its business:
     (1) Claims or liens for taxes, assessments, or charges due and payable and
subject to interest or penalty;
     (2) Claims, liens, and encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;
     (3) Claims or liens of mechanics, materialmen, warehousemen, carriers, or
other like liens; and
     (4) Adverse judgments on appeal; and
     (i) Inchoate liens in respect of royalty owners;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Parent Reorganization” means a Permitted Reorganization of
the type described in clauses (i), (iii) or (iv) of the definition of Permitted
Reorganization.
          “Permitted Reorganization” means any one or more of the following, and
each shall constitute a Permitted Reorganization: (i) the merger of the Parent
into the Company resulting in the Company being the surviving corporation,
(ii) a transaction pursuant to which UP Energy dissolves, liquidates, merges out
of existence or otherwise ceases to exist, (iii) the distribution by the Parent
to its stockholders of all of the outstanding shares of capital stock of the
Company, or (iv) any other merger, consolidation, dissolution, transfer of
Equity Interests or other transaction the result of which is that the Parent no
longer owns 50% or more of the outstanding Equity Interests of the Company
entitled to vote, provided that such transaction shall not result in any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Schedule B

9



--------------------------------------------------------------------------------



 



Securities Exchange Act of 1934, but excluding any employee benefit plan, and
any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the Parent or an entity Controlled
by the Parent, becoming the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934), directly or indirectly, of 50%
or more of the Equity Interests entitled to vote, on a fully diluted basis, for
members of the board of directors or equivalent governing body of the Company.
          “Person” means an individual or a corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, government (or an agency or political subdivision
thereof) or other entity of any kind.
          “Plan” means an “employee benefit plan” (as defined in section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.
          “Priority Debt” means, as of any date, the sum (without duplication)
of (a) Indebtedness of the Company and its Restricted Subsidiaries secured by
Liens not otherwise permitted by Sections 10.3(a) through (k) and
(b) Indebtedness of Restricted Subsidiaries other than (i) Indebtedness of a
Restricted Subsidiary outstanding on date hereof and set forth in Schedule 5.15,
and any extension, renewal, refinancing or refunding, provided that the
principal amount of such Indebtedness is not increased; (ii) Indebtedness of a
Restricted Subsidiary owed to the Company or a Guarantor; (iii) Indebtedness of
a Restricted Subsidiary that is not a Guarantor owed to a Restricted Subsidiary;
(iv) Indebtedness of a Restricted Subsidiary outstanding at the time it becomes
a Restricted Subsidiary and extensions, renewals and refundings thereof,
provided that (x) such Indebtedness shall not have been incurred in
contemplation of such Subsidiary becoming a Restricted Subsidiary and
(y) immediately after such Subsidiary becomes a Restricted Subsidiary, no
Default or Event of Default shall exist; and (v) Indebtedness of a Subsidiary
Guarantor.
          “property” or “properties” means, unless otherwise specifically
limited, real or personal property of any kind, tangible or intangible, choate
or inchoate.
          “Proposed Prepayment Date” is defined in Section 8.3(c).
          “PTE” is defined in Section 6.2(a).
          “Purchaser” means each purchaser listed in Schedule A.
          “QPAM Exemption” is defined in Section 6.2(d).
          “Qualified Institutional Buyer” means any Person that is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.
Schedule B

10



--------------------------------------------------------------------------------



 



          “Quarter End Date” means the last day of a fiscal quarter.
          “Required Holders” means, at any time, the holders of at least 51% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).
          “Responsible Officer” means any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.
          “Restricted Subsidiary” means any Subsidiary of the Company other than
a Subsidiary that has been designated by the Company as an Unrestricted
Subsidiary, including a Subsidiary following its undesignation by the Company as
an Unrestricted Subsidiary.
          “SEC” shall mean the Securities and Exchange Commission of the United
States, or any successor thereto.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time.
          “Senior Financial Officer” means the chief financial officer,
principal accounting officer, treasurer or controller of the Company.
          “Senior Indebtedness” means any Indebtedness of the Company, other
than any Indebtedness that is in any manner subordinated in right of payment or
security in any respect to the Notes.
          “Series 2008 Notes” is defined in Section 1.1.
          “Series 2008-A Notes” is defined in Section 1.1.
          “Series 2008-B Notes” is defined in Section 1.1.
          “Source” is defined in Section 6.2.
          “Subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless the context otherwise clearly requires,
any reference to a “Subsidiary” is a reference to a Subsidiary of the Company.
Schedule B

11



--------------------------------------------------------------------------------



 



          “Supplement” is defined in Section 1.2.
          “Subsidiary Guarantor” means any Subsidiary that hereinafter becomes a
party to the Subsidiary Guaranty.
          “Subsidiary Guaranty” is defined in Section 9.7(a).
          “SVO” means the Securities Valuation Office of the NAIC or any
successor to such Office.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Swap Agreement.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “this Agreement” or “the Agreement” is defined in Section 17.3.
          “UP Energy” means UP Energy Corporation, a Nevada corporation.
          “Unrestricted Subsidiary” means any Subsidiary of the Company that the
Company designates as an Unrestricted Subsidiary. The Company may designate or
undesignate a Subsidiary as an Unrestricted Subsidiary from time to time upon
notice of such designation or undesignation to the holders of the Notes,
provided no Default or Event of Default would exist after giving effect thereto.
          “USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
          “Voting Stock” means, with respect to any Person, any class of shares
of stock or other equity interests of such Person having general voting power
under ordinary circumstances to elect a majority of the board of directors or
other managing entities, as appropriate, of such Person (irrespective of whether
or not at the time stock of any other class or classes or other equity interests
of such Person shall have or might have voting power by reason of the happening
of any contingency).
          “Wholly Owned Subsidiary” means, at any time, any Subsidiary 100% of
all of the Voting Stock (except directors’ qualifying shares and other minority
shares held solely to
Schedule B

12



--------------------------------------------------------------------------------



 



satisfy organization requirements of the applicable jurisdiction) and voting
interests of which are owned by any one or more of the Company and its Wholly
Owned Subsidiaries at such time.
Schedule B

13



--------------------------------------------------------------------------------



 



EXHIBIT 1.3
PARENT GUARANTY
     THIS GUARANTY (this “Guaranty”) dated as of March 6, 2008 is made by each
of Ultra Petroleum Corp., a Yukon Territory of Canada corporation, and UP Energy
Corporation, a Nevada corporation (each a “Guarantor”), in favor of the holders
from time to time of the Notes hereinafter referred to, including each purchaser
named in the Master Note Purchase Agreement hereinafter referred to, and their
respective successors and assigns (collectively, the “Holders” and each
individually, a “Holder”).
W I T N E S S E T H:
     WHEREAS, Ultra Resources, Inc., a Wyoming corporation (the “Company”), and
the initial Holders have entered into a Master Note Purchase Agreement dated as
of March 6, 2008 (the Master Note Purchase Agreement as amended, supplemented,
restated or otherwise modified from time to time in accordance with its terms
and in effect, the “Note Purchase Agreement”);
     WHEREAS, the Note Purchase Agreement contemplates the issuance by the
Company of Notes (as defined in the Note Purchase Agreement) in one or more
series and tranches;
     WHEREAS, the Company is a Subsidiary of each Guarantor and each Guarantor
will derive substantial benefits from the purchase by the Holders of the
Company’s Notes;
     WHEREAS, it is a condition precedent to the obligation of the Holders to
purchase the Notes that each Guarantor shall have executed and delivered this
Guaranty to the Holders; and
     WHEREAS, each Guarantor desires to execute and deliver this Guaranty to
satisfy the conditions described in the preceding paragraph;
     NOW, THEREFORE, in consideration of the premises and other benefits to each
Guarantor, and of the purchase of the Company’s Notes by the Holders, and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, each Guarantor makes this Guaranty as follows:
     SECTION 1. Definitions. Any capitalized terms not otherwise herein defined
shall have the meanings ascribed to them in the Note Purchase Agreement.
     SECTION 2. Guaranty. Each Guarantor, jointly and severally with each other
Guarantor, unconditionally and irrevocably guarantees to the Holders the due,
prompt and complete payment by the Company of the principal of, Make-Whole
Amount, if any, or LIBOR Breakage Amount, if any, and interest on (including
interest accruing or becoming owing subsequent to the commencement of any
bankruptcy, reorganization or similar proceeding involving the Company), and
each other amount due under, the Notes or the Note Purchase
Exhibit 1.3

 



--------------------------------------------------------------------------------



 



Agreement, when and as the same shall become due and payable (whether at stated
maturity or by required or optional prepayment or by declaration or otherwise)
in accordance with the terms of the Notes and the Note Purchase Agreement (the
Notes and the Note Purchase Agreement being sometimes hereinafter collectively
referred to as the “Note Documents” and the amounts payable by the Company under
the Note Documents, and all other monetary obligations of the Company thereunder
(including any reasonable attorneys’ fees and expenses), being sometimes
collectively hereinafter referred to as the “Obligations”). This Guaranty is a
guaranty of payment and not just of collectibility and is in no way conditioned
or contingent upon any attempt to collect from the Company or upon any other
event, contingency or circumstance whatsoever. If for any reason whatsoever the
Company shall fail or be unable duly, punctually and fully to pay such amounts
as and when the same shall become due and payable, each Guarantor, without
demand, presentment, protest or notice of any kind, will forthwith pay or cause
to be paid such amounts to the Holders under the terms of such Note Documents,
in lawful money of the United States, at the place specified in the Note
Purchase Agreement, or perform or comply with the same or cause the same to be
performed or complied with, together with interest (to the extent provided for
under such Note Documents) on any amount due and owing from the Company. Each
Guarantor, promptly after demand, will pay to the Holders the reasonable costs
and expenses of collecting such amounts or otherwise enforcing this Guaranty,
including, without limitation, the reasonable fees and expenses of counsel.
     SECTION 3. Guarantor’s Obligations Unconditional. The obligations of each
Guarantor under this Guaranty shall be primary, absolute and unconditional
obligations of each Guarantor, shall not be subject to any counterclaim,
set-off, deduction, diminution, abatement, recoupment, suspension, deferment,
reduction or defense based upon any claim each Guarantor or any other person may
have against the Company or any other person, and to the full extent permitted
by applicable law shall remain in full force and effect without regard to, and
except as provided in Section 9.7(c) of the Note Purchase Agreement, shall not
be released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not each Guarantor or the Company shall have any
knowledge or notice thereof), including:
     (a) any termination, amendment or modification of or deletion from or
addition or supplement to or other change in any of the Note Documents or any
other instrument or agreement applicable to any of the parties to any of the
Note Documents;
     (b) any furnishing or acceptance of any security, or any release of any
security, for the Obligations, or the failure of any security or the failure of
any person to perfect any interest in any collateral;
     (c) any failure, omission or delay on the part of the Company to conform or
comply with any term of any of the Note Documents or any other instrument or
agreement referred to in paragraph (a) above, including, without limitation,
failure to give notice to any Guarantor of the occurrence of a “Default” or an
“Event of Default” under any Note Document;
Exhibit 1.3

2



--------------------------------------------------------------------------------



 



     (d) any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any Note Document,
or any other waiver, consent, extension, indulgence, compromise, settlement,
release or other action or inaction under or in respect of any of the Note
Documents or any other instrument or agreement referred to in paragraph
(a) above or any obligation or liability of the Company, or any exercise or
non-exercise of any right, remedy, power or privilege under or in respect of any
such instrument or agreement or any such obligation or liability;
     (e) any failure, omission or delay on the part of any of the Holders to
enforce, assert or exercise any right, power or remedy conferred on such Holder
in this Guaranty, or any such failure, omission or delay on the part of such
Holder in connection with any Note Document, or any other action on the part of
such Holder;
     (f) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, conservatorship, custodianship, liquidation, marshaling of assets
and liabilities or similar proceedings with respect to the Company, any
Guarantor or to any other person or any of their respective properties or
creditors, or any action taken by any trustee or receiver or by any court in any
such proceeding;
     (g) any discharge, termination, cancellation, frustration, irregularity,
invalidity or unenforceability, in whole or in part, of any of the Note
Documents or any other agreement or instrument referred to in paragraph
(a) above or any term hereof;
     (h) any merger or consolidation of the Company or any Guarantor into or
with any other corporation, or any sale, lease or transfer of any of the assets
of the Company or the Guarantor to any other person;
     (i) any change in the ownership of any shares of capital stock of the
Company or any change in the corporate relationship between the Company and any
Guarantor, or any termination of such relationship;
     (j) any release or discharge, by operation of law, of any other guarantor
from the performance or observance of any obligation, covenant or agreement
contained in any other guarantee of the Note Documents or the Obligations; or
     (k) any other occurrence, circumstance, happening or event whatsoever,
whether similar or dissimilar to the foregoing, whether foreseen or unforeseen,
and any other circumstance which might otherwise constitute a legal or equitable
defense or discharge of the liabilities of a guarantor or surety or which might
otherwise limit recourse against any Guarantor.
Exhibit 1.3

3



--------------------------------------------------------------------------------



 



     SECTION 4. Full Recourse Obligations. The obligations of each Guarantor set
forth herein constitute the full recourse obligations of such Guarantor
enforceable against it to the full extent of all its assets and properties.
     SECTION 5. Waiver. Each Guarantor unconditionally waives, to the extent
permitted by applicable law, (a) notice of any of the matters referred to in
Section 3, (b) notice to such Guarantor of the incurrence of any of the
Obligations, notice to such Guarantor or the Company of any breach or default by
the Company with respect to any of the Obligations or any other notice that may
be required, by statute, rule of law or otherwise, to preserve any rights of the
Holders against such Guarantor, (c) presentment to or demand of payment from the
Company or such Guarantor with respect to any amount due under any Note Document
or protest for nonpayment or dishonor, (d) any right to the enforcement,
assertion or exercise by any of the Holders of any right, power, privilege or
remedy conferred in the Note Purchase Agreement or any other Note Document or
otherwise, (e) any requirement of diligence on the part of any of the Holders,
(f) any requirement to exhaust any remedies or to mitigate the damages resulting
from any default under any Note Document, (g) any notice of any sale, transfer
or other disposition by any of the Holders of any right, title to or interest in
the Note Purchase Agreement or in any other Note Document and (h) any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge, release or defense of a guarantor or surety or which might otherwise
limit recourse against such Guarantor.
     SECTION 6. Subrogation, Contribution, Reimbursement or Indemnity. Until one
year and one day after all Obligations have been paid in full, each Guarantor
agrees not to take any action pursuant to any rights which may have arisen in
connection with this Guaranty to be subrogated to any of the rights (whether
contractual, under the United States Bankruptcy Code, as amended, including
section 509 thereof, under common law or otherwise) of any of the Holders
against the Company or against any collateral security or guaranty or right of
offset held by the Holders for the payment of the Obligations. Until one year
and one day after all Obligations have been paid in full, each Guarantor agrees
not to take any action pursuant to any contractual, common law, statutory or
other rights of reimbursement, contribution, exoneration or indemnity (or any
similar right) from or against the Company which may have arisen in connection
with this Guaranty. So long as the Obligations remain, if any amount shall be
paid by or on behalf of the Company to any Guarantor on account of any of the
rights waived in this paragraph, such amount shall be held by such Guarantor in
trust, segregated from other funds of such Guarantor, and shall, forthwith upon
receipt by such Guarantor, be turned over to the Holders (duly endorsed by such
Guarantor to the Holders, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Holders may determine. The
provisions of this paragraph shall survive the term of this Guaranty and the
payment in full of the Obligations.
     SECTION 7. Effect of Bankruptcy Proceedings, etc. This Guaranty shall
continue to be effective or be automatically reinstated, as the case may be, if
at any time payment, in whole or in part, of any of the sums due to any of the
Holders pursuant to the terms of the Note Purchase Agreement or any other Note
Document is rescinded or must otherwise be restored or returned by the Holder
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the
Exhibit 1.3

4



--------------------------------------------------------------------------------



 



Company or any other person, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or other person or any substantial part of its property, or
otherwise, all as though such payment had not been made. If an event permitting
the acceleration of the maturity of the principal amount of the Notes shall at
any time have occurred and be continuing and one or more Holders shall have
attempted to accelerate the maturity of the principal amount of the Notes
pursuant to and in compliance with Section 12.1 of the Note Purchase Agreement,
or an event shall have occurred that pursuant to Section 12.1 of the Note
Purchase Agreement purportedly results in the automatic acceleration of the
maturity of the principal amount of the Notes, and in either such case such
acceleration shall at such time be prevented by reason of the pendency against
the Company or any other Person of a case or proceeding under a bankruptcy or
insolvency law, each Guarantor agrees that, for purposes of this Guaranty and
its obligations hereunder, the maturity of the principal amount of the Notes and
all other Obligations shall be deemed to have been accelerated with the same
effect as if any Holder had accelerated the same in accordance with the terms of
the Note Purchase Agreement or other applicable Note Document, and such
Guarantor shall forthwith pay such principal amount, Make-Whole Amount, if any,
LIBOR Breakage Amount, if any, and interest thereon and any other amounts
guaranteed hereunder without further notice or demand.
     SECTION 8. Term of Agreement. Subject to Section 9.7(c) of the Note
Purchase Agreement, this Guaranty and all guaranties, covenants and agreements
of each Guarantor contained herein shall continue in full force and effect and
shall not be discharged until such time as all of the Obligations shall be paid
and performed in full and all of the agreements of each Guarantor hereunder
shall be duly paid and performed in full.
     SECTION 9. Representations and Warranties. Each Guarantor represents and
warrants to each Holder that:
     (a) such Guarantor is a corporation or other legal entity validly existing
and in good standing or equivalent status under the laws of its jurisdiction of
organization and has the corporate or other power and authority to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged;
     (b) such Guarantor has the corporate or other power and authority and the
legal right to execute and deliver, and to perform its obligations under, this
Guaranty, and has taken all necessary corporate or other action to authorize its
execution, delivery and performance of this Guaranty;
     (c) this Guaranty constitutes a legal, valid and binding obligation of such
Guarantor enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
Exhibit 1.3

5



--------------------------------------------------------------------------------



 



     (d) the execution, delivery and performance of this Guaranty will not
violate any provision of any requirement of law or material contractual
obligation of such Guarantor and, except as provided in the Note Purchase
Agreement, will not result in or require the creation or imposition of any Lien
on any of the properties, revenues or assets of the Guarantor pursuant to the
provisions of any material contractual obligation of such Guarantor or any
requirement of law;
     (e) except as provided in the Note Purchase Agreement, no consent or
authorization of, filing with, or other act by or in respect of, any arbitrator
or governmental authority is required in connection with the execution,
delivery, performance, validity or enforceability of this Guaranty;
     (f) no litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to the knowledge of such Guarantor,
threatened by or against such Guarantor or any of its properties or revenues
(i) with respect to this Guaranty or any of the transactions contemplated hereby
or (ii) which could reasonably be expected to have a material adverse effect
upon the business, operations or financial condition of such Guarantor and its
Subsidiaries taken as a whole;
     (g) the execution, delivery and performance of this Guaranty will not
violate any provision of any order, judgment, writ, award or decree of any
court, arbitrator or Governmental Authority, domestic or foreign, or of the
charter or by-laws of such Guarantor or of any securities issued by such
Guarantor; and
     (h) after giving effect to the transactions contemplated herein, (i) the
present fair salable value of the assets of such Guarantor is in excess of the
amount that will be required to pay its probable liability on its existing debts
as said debts become absolute and matured, (ii)  such Guarantor has received
reasonably equivalent value for executing and delivering this Guaranty,
(iii) the property remaining in the hands of such Guarantor is not an
unreasonably small capital, and (iv) such Guarantor is able to pay its debts as
they mature.
     SECTION 10. Notices. All notices and communications provided for hereunder
shall be in writing and sent by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or by registered or certified mail with return receipt
requested (postage prepaid), or by a recognized overnight delivery service (with
charges prepaid) (a) if to the Company or any Holder at the address set forth in
the Note Purchase Agreement or (b) if to any Guarantor, in care of the Company
at the Company’s address set forth in the Note Purchase Agreement, or in each
case at such other address as the Company, any Holder or such Guarantor shall
from time to time designate in writing to the other parties. Any notice so
addressed shall be deemed to be given when actually received.
     SECTION 11. Survival. All warranties, representations and covenants made by
each Guarantor herein or in any certificate or other instrument delivered by it
or on its behalf hereunder shall be considered to have been relied upon by the
Holders and shall survive the execution and delivery of this Guaranty,
regardless of any investigation made by any of the
Exhibit 1.3

6



--------------------------------------------------------------------------------



 



Holders. All statements in any such certificate or other instrument shall
constitute warranties and representations by such Guarantor hereunder.
     SECTION 12. Jurisdiction and Process; Waiver of Jury Trial.
     (a) Each Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York state or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Parent Guaranty, the Note Purchase Agreement or the Notes. To the
fullest extent permitted by applicable law, each Guarantor irrevocably waives
and agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.
     (b) Each Guarantor agrees, to the fullest extent permitted by applicable
law, that a final judgment in any suit, action or proceeding of the nature
referred to in Section 12(a) brought in any such court shall be conclusive and
binding upon it subject to rights of appeal, as the case may be, and may be
enforced in the courts of the United States of America (or any other courts to
the jurisdiction of which it or any of its assets is or may be subject) by a
suit upon such judgment.
     (c) Each Guarantor consents to process being served in any suit, action or
proceeding of the nature referred to in Section 12(a) by mailing a copy thereof
by registered or certified or priority mail, postage prepaid, return receipt
requested, or delivering a copy thereof in the manner for delivery of notices
specified in Section 10, to it. Each Guarantor agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.
     (d) Nothing in this Section 12 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
     (e) EACH GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
Exhibit 1.3

7



--------------------------------------------------------------------------------



 



     SECTION 13. Miscellaneous. Any provision of this Guaranty that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, each Guarantor hereby waives any provision of law that
renders any provisions hereof prohibited or unenforceable in any respect. The
terms of this Guaranty shall be binding upon, and inure to the benefit of, each
Guarantor and the Holders and their respective successors and assigns. No term
or provision of this Guaranty may be changed, waived, discharged or terminated
orally, but only by an instrument in writing signed by each Guarantor and the
Required Holders; provided, however, that a Guarantor may be fully released and
discharged from this Guaranty pursuant to the terms of Section 9.7(c) of the
Note Purchase Agreement. The section and paragraph headings in this Guaranty and
the table of contents are for convenience of reference only and shall not
modify, define, expand or limit any of the terms or provisions hereof, and all
references herein to numbered sections, unless otherwise indicated, are to
sections in this Guaranty. This Guaranty shall in all respects be governed by,
and construed in accordance with, the laws of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.
Exhibit 1.3

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly
executed as of the day and year first above written.

                  ULTRA PETROLEUM CORP.    
 
           
 
  By:        
 
  Name:  
 
Marshall D. Smith    
 
  Title:   Chief Financial Officer    
 
                UP ENERGY CORPORATION    
 
           
 
  By:        
 
  Name:  
 
Marshall D. Smith    
 
  Title:   Chief Financial Officer    

Exhibit 1.3

9